Exhibit 10.1

Securities Purchase Agreement

     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
September 29, 2008, is made by and among Morgan Stanley, a Delaware corporation
(the “Company”), and Mitsubishi UFJ Financial Group, Inc., a joint stock company
organized under the laws of Japan (the “Investor”).

W I T N E S S E T H:

     WHEREAS, each of the Investor and the Company desires that the Investor
will purchase and acquire from the Company, and the Company will issue and sell
to the Investor, (i) 117,000,000 shares of Common Stock, par value $.01 per
share, of the Company (the “Common Stock”) at a purchase price of $25.25 per
share, and (ii) 6,045,750 shares of a newly created series of preferred stock
designated the 10% Series B Non-Cumulative Non-Voting Perpetual Convertible
Preferred Stock, par value $.01 per share (the “Preferred Stock”), of the
Company having the terms, rights, obligations and preferences set forth in the
Certificate of Designations (the “Preferred Stock CoD”) attached as Exhibit A
hereto at a purchase price of $1,000.00 per share;

     NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:

1.    Authorization and Sale of Securities. Upon the terms and subject to the
conditions of this      Agreement, on the Closing Date the Company shall issue,
sell and deliver to the Investor      (which it may do through a registered
broker-dealer that is an affiliate of the Company),      and the Investor shall
purchase from the Company (i) 117,000,000 shares of Common      Stock at a
purchase price of $25.25 per share, and (ii) 6,045,750 shares of Preferred
Stock      at a purchase price of $1,000.00 per share, in each case free and
clear of all liens,      encumbrances, equities or claims for an aggregate
purchase price of nine billion dollars      ($9,000,000,000.00) in cash (the
“Purchase Price”) to be paid in full to the Company.    2.    Closing and
Delivery of Securities and Funds.        2.1.    The consummation of the
transactions contemplated hereby (the “Closing”) shall          take place,
subject to the satisfaction or waiver of all conditions to the Closing set     
    forth in Section 3 hereof, at the offices of Wachtell, Lipton, Rosen & Katz,
51          West 52nd Street, New York City, at 8:00 a.m. New York City time, as
promptly          as practicable (but no more than two (2) Business Days)
following the first date          on which all conditions set forth in Section 3
have been satisfied or waived (other          than those conditions that by
their nature are to be satisfied by actions taken at the          Closing). The
date on which the Closing occurs is the “Closing Date.”        2.2.    At the
Closing, the Investor shall deliver to the Company: 


--------------------------------------------------------------------------------

            a.    an amount equal to the Purchase Price, such amount to be     
            delivered in immediately available funds by wire transfer to the   
              account set forth in Schedule 3.3 hereto (or such other account
as                  is designated in writing to the Investor not less than two
Business                  Days prior to the Closing), and                b.   
all other documents to be delivered to the Company by the Investor             
    pursuant to Section 3.2 hereof.        2.3.    At the Closing, the Company
shall deliver to the Investor:                a.    an aggregate of 117,000,000
shares of Common Stock, registered                  in the name of the
Investor;                b.    an aggregate of 6,045,750 shares of Preferred
Stock, registered in                  the name of the Investor; and             
  c.    all other documents and certificates to be delivered to the Investor   
              by the Company pursuant to Section 3.1 hereof.  3. Closing
Conditions. The obligation of the parties to complete the transactions
contemplated by Section 2 hereof (the “Stock Purchase”) shall be conditioned on
the satisfaction or waiver of the following conditions:          3.1.    The
obligation of the Investor to complete the Stock Purchase shall be         
conditioned on the satisfaction or waiver by the Investor of the following     
    conditions:                a.    The Investor shall have received an
opinion, dated the Closing Date, from              Wachtell, Lipton, Rosen &
Katz, and/or another nationally recognized law              firm, as counsel to
the Company, as to the validity of the Securities being              sold in the
Stock Purchase, substantially in the form set forth in              Schedule
3.1(a) to this Agreement.            b.    The representations and warranties of
the Company contained in this              Agreement shall be true and correct
on and as of the date hereof and on              and as of the Closing Date as
if made on and as of the Closing Date              (except for any such
representations or warranties made as of the date              hereof or as of
another date, which shall be true and correct as of such              date), and
the Investor shall have received a certificate of the chief             
executive officer and chief financial officer of the Company, dated as of       
      the Closing Date, substantially in the form set forth in Schedule 3.1(b)
to              this Agreement, certifying to that fact.            c.    The
Company shall have performed in all material respects all of its             
covenants and obligations in this Agreement that are to be performed at or     
        prior to the Closing, and the Investor shall have received a certificate
of a 


- 2 -

--------------------------------------------------------------------------------

        senior officer of the Company, dated as of the Closing Date, certifying
to          that fact.        d.    On the Closing Date, the Company shall have
duly executed and delivered          to the Investor an Investor Agreement in
substantially the form set forth as          Exhibit B hereto (the “Investor
Agreement”) and a Registration Rights          Agreement in substantially the
form set forth as Exhibit C hereto (the          “Registration Rights
Agreement”).    3.2.    The obligation of the Company to complete the Stock
Purchase shall be      conditioned on the satisfaction or waiver by the Company
of the following      conditions:        a.    The representations and
warranties of the Investor contained in this          Agreement shall be true
and correct on and as of the date hereof and on          and as of the Closing
Date as if made on and as of the Closing Date          (except for any such
representations or warranties made as of the date          hereof or as of
another date, which shall be true and correct as of such          date).       
b.    The Investor shall have performed in all material respects all of its     
    covenants and obligations in this Agreement that are to be performed at or 
        prior to the Closing.        c.    On the Closing Date, the Investors
shall have duly executed and delivered          to the Company each of the
Registration Rights Agreement and the          Investor Agreement.    3.3.   
The obligation of the parties to complete the Stock Purchase shall also be     
conditioned on the satisfaction or waiver by both the Company and the Investor
of      the following conditions.        a.    The Company shall have duly filed
with the Secretary of State of the State          of Delaware the Preferred
Stock CoD.        b.    The shares of Common Stock issuable at the Closing or
upon conversion          of the Preferred Stock shall have been duly authorized
for listing, subject          to official notice of issuance, on the New York
Stock Exchange.        c.    The Board of Directors of the Federal Deposit
Insurance Corporation shall          have granted a written “cross guarantee
waiver” pursuant to Section          5(e)(5) of the U.S. Federal Deposit
Insurance Act in form and substance          reasonably acceptable to the
Company and the Investor.        d.    The Board of Governors of the Federal
Reserve System shall have issued a          written determination that Investor
does not and will not “control” the          Company or any of its subsidiaries
for purposes of the U.S. Bank Holding          Company Act of 1956, as amended,
without the imposition of any term, 


- 3 -

--------------------------------------------------------------------------------

            condition or consequence the acceptance of which would constitute a 
            Substantial Detriment.            e.    The Staff of the Committee
on Foreign Investment in the United States              shall have issued a
“clearance letter” with respect to the transactions              contemplated by
this Agreement, without the imposition of any term,              condition or
consequence the acceptance of which would constitute a              Substantial
Detriment.            f.    The approvals or authorizations of, filings and
registrations with, and              notifications to, all governmental or
regulatory authorities (collectively,              “Governmental Entities”)
required for the Investor’s acquisition of the              Securities (but not
for the conversion of the Preferred Stock into Common              Stock)
(collectively, with those set forth in 3.3(c), (d), and (e), the             
“Required Approvals”) shall have been obtained or made and shall be in         
    full force and effect and all waiting periods under the Required Approvals 
            shall have expired or been terminated, in each case without the
imposition              of any term, condition or consequence the acceptance of
which would              constitute a Substantial Detriment, and no provision of
any applicable law              or regulation, judgment, injunction, order or
decree shall be in effect that              would prohibit the Closing, and no
Governmental Entity shall have              instituted an investigation or
proceeding that could result in such a              judgment, injunction, order
or decree.    4.    Representations, Warranties and Covenants of the Company.
The Company hereby      represents and warrants to, and covenants with, the
Investor, that, except as otherwise      disclosed in the Company’s Annual
Report on Form 10-K for the fiscal year ended      November 30, 2007 or its
other reports and forms filed with or furnished to the Securities      and
Exchange Commission (the “Commission”) under Sections 12, 13, 14 or 15(d) of
the      Securities Exchange Act of 1934 (the “Exchange Act”) after November 30,
2007      (excluding disclosures of risks included in any forward-looking
statement disclaimers or      other statements that are similarly nonspecific
and are predictive and forward-looking in      nature) (the “SEC Reports”) and
before the date of this Agreement, and subject to the      disclosure letter
(the “Disclosure Letter”) delivered by the Company to the Investor     
concurrently with the execution of this Agreement:        4.1.    Organization,
Authority and Significant Subsidiaries. The Company has been          duly
incorporated and is validly existing as a corporation in good standing under   
      the laws of the State of Delaware, with corporate power and authority to
own its          properties and conduct its business as currently conducted,
and, except as would          not be reasonably likely to have a Material
Adverse Effect, has been duly          qualified as a foreign corporation for
the transaction of business and is in good          standing under the laws of
each other jurisdiction in which it owns or leases          properties, or
conducts any business so as to require such qualification; each         
subsidiary of the Company that is a “significant subsidiary” within the meaning
of          Rule 1-01(w) of Regulation S-X under the Securities Act
(individually a          “Significant Subsidiary” and collectively the
“Significant Subsidiaries”) has been 


- 4 -

--------------------------------------------------------------------------------

    duly organized and is validly existing in good standing under the laws of
its      jurisdiction of organization.                        4.2.   
Capitalization. The authorized capital stock of Company consists of     
3,500,000,000 shares of Company Common Stock, and 30,000,000 shares of     
preferred stock (“Company Preferred Stock”), par value $0.01 per share, of     
which, as of September 26, 2008, (1) 1,061,212,996 shares of Common Stock     
were issued and outstanding, (2) 218,635,270 shares of Common Stock were     
reserved for issuance in respect of outstanding options, warrants, convertible 
    securities and the purchase contracts underlying the PEPS Units issued by
the      Company in December 2007, and (3) 46,000 shares of Company Preferred
Stock      are designated as Floating Rate Non-Cumulative Preferred Stock,
Series A,      44,000 of which were outstanding (the “Series A Preferred
Stock”), which shares      of Series A Preferred Stock are represented by
44,000,000 depositary receipts,      each representing 1/1,000 of a share of
Series A Preferred Stock. As of such date,      the Company held 150,488,556
shares of Company Common Stock in its treasury.      The Company will reserve
that number of shares of Common Stock sufficient for      issuance upon
conversion of Preferred Stock being issued and sold pursuant to      this
Agreement. The sum of (i) the number of shares of Common Stock that     
Investor will purchase at the Closing and (ii) the total number of shares of   
  Common Stock Investor will receive upon conversion of all shares of      the
Preferred Stock that Investor will purchase at the Closing will not exceed     
24.99% of the sum of (x) the total number of Shares of Common Stock    
outstanding upon consummation of the Stock Purchase (including the shares     of
Common Stock that Investor will purchase at the Closing) and (y)      the total
number of shares of Common Stock Investor will receive upon      conversion of
all shares of the Preferred Stock that Investor will purchase at      the
Closing.                                4.3.    Authorization, Enforceability of
Transaction Documents. The Company has the      power and authority to enter
into the Transaction Documents (as defined below)      and to carry out its
obligations hereunder and thereunder. The execution, delivery      and
performance of the Transaction Documents by the Company and the     
consummation of the transactions contemplated hereby and thereby have been     
duly authorized by all necessary corporate action on the part of the Company   
  other than the filing of the Preferred Stock CoD with the Secretary of State
of the      State of Delaware pursuant to Section 6.5, which will be made prior
to the      Closing.                                        As of the date of
execution of the Transaction Documents, neither the execution,      delivery and
performance by the Company hereof and thereof, nor the      consummation of the
transactions contemplated hereby and thereby, nor      compliance by the Company
with any of the provisions thereof, will violate,      conflict with, or result
in a breach of any provision of, or constitute a default (or      an event
which, with notice or lapse of time or both, would constitute a default)     
under, or result in the termination of, or accelerate the performance required
by,      or result in a right of termination or acceleration of or result in the
creation of, any 


- 5 -

--------------------------------------------------------------------------------

    lien, security interest, charge or encumbrance upon any of the properties or
assets      of the Company or any Significant Subsidiary under any of the terms,
conditions      or provisions of (A) its certificate of incorporation or bylaws
or (B) any note,      bond, mortgage, indenture, deed of trust, license, lease,
agreement or other      instrument or obligation to which the Company or any
Significant Subsidiary is a      party or by which it may be bound, or to which
the Company or any Significant      Subsidiary or any of the properties or
assets of the Company or any Significant      Subsidiary may be subject, or (C)
subject to compliance with the statutes and      regulations referred to in the
next paragraph, any statute, rule or regulation or any      judgment, ruling,
order, writ, injunction or decree applicable to the Company or      any
Significant Subsidiary or any of their respective properties or assets except,
in      the case of clauses (B) and (C), for those occurrences that,
individually or in the      aggregate, could not reasonably be expected to
result in a Material Adverse      Effect.        Other than in connection or in
compliance with the provisions of the Securities      Act and the securities or
blue sky laws of the various states, and other than the      Required Approvals,
to the best knowledge of the Company, no notice to, filing      with, exemption
or review by, or authorization, consent or approval of, any      Governmental
Entity is necessary for Investor’s acquisition of the Securities as     
contemplated by the Transaction Documents, other than such authorizations,     
consents and approvals as may be necessary in connection with the issuance to   
  Investor of shares of Common Stock upon conversion of the Preferred Stock.   
    As used herein, the term “Transaction Documents” refers collectively to
this      Agreement, the Investor Agreement and the Registration Rights
Agreement.    4.4.    Company Financial Statements. The consolidated financial
statements of the      Company and its consolidated subsidiaries included or
incorporated by reference      in the SEC Reports present fairly in all material
respects the consolidated      financial position of the Company and its
consolidated subsidiaries as of the dates      indicated therein and the
consolidated results of their operations for the periods      specified therein;
and except as stated therein, such financial statements were      prepared in
conformity with GAAP applied on a consistent basis (except as may      be noted
therein).        Deloitte & Touche LLP, who have certified certain financial
statements of the      Company and its subsidiaries, are independent public
accountants as required by      the Act and the rules and regulations of the
Commission.        The Company and its subsidiaries do not have any liabilities
or obligations      (accrued, absolute, contingent or otherwise), other than
liabilities or obligations      (i) reflected on, reserved against, or disclosed
in the notes to, the Company’s      consolidated balance sheet included in the
Company’s Quarterly Report on Form      10-Q for the fiscal quarter ended May
31, 2008, (ii) disclosed in the Company’s      Current Reports on Form 8-K filed
on August 12, 2008, September 15, 2008, 


- 6 -

--------------------------------------------------------------------------------

    September 16, 2008 and September 22, 2008 or (iii) that could not,
individually or      in the aggregate, reasonably be expected to have a Material
Adverse Effect.    4.5.    No Material Adverse Effect. Since August 31, 2008 and
except as described in      the SEC Reports, no event or circumstance has
occurred that, individually or in      the aggregate, has had or could
reasonably be expected to have a Material      Adverse Effect.    4.6.   
Proceedings. Except as disclosed in the SEC Reports, there are no litigation or 
    similar proceedings pending or, to the Company’s knowledge, threatened to   
  which the Company or any of its subsidiaries is a party or of which any
property      of the Company or any of its subsidiaries is the subject which,
individually or in      the aggregate, could reasonably be expected to have a
Material Adverse Effect.    4.7.    Compliance with Laws; Permits. The Company
and each of its Significant      Subsidiaries have conducted their businesses in
compliance with all applicable      federal, state and foreign laws, regulations
and applicable stock exchange      requirements, except where (i) the failure to
be in compliance could not      reasonably be expected to have, individually or
in the aggregate, a Material      Adverse Effect or (ii) the necessity of
compliance, or the failure to comply,      therewith is being contested in good
faith by appropriate proceedings.        The Company and each of its Significant
Subsidiaries have all permits, licenses,      authorizations, orders and
approvals of, and have made all filings, applications      and registrations
with, any Governmental Entities that are required in order to      carry on
their business as presently conducted, except where the failure to have     
such permits, licenses, authorizations, orders and approvals or the failure to
make      such filings, applications and registrations, individually or in the
aggregate, could      not reasonably be expected to have a Material Adverse
Effect; and all such      permits, licenses, certificates of authority, orders
and approvals are in full force      and effect and, to the knowledge of the
Company, no suspension or cancellation      of any of them is threatened, and
all such filings, applications and registrations are      current, except where
such absence, suspension or cancellation, individually or in      the aggregate,
could not reasonably be expected to have a Material Adverse      Effect.   
4.8.    Authorization of Common Stock, Preferred Stock. The issuance of the
shares of      Common Stock and Preferred Stock to be issued pursuant to this
Agreement, and      the issuance of Common Stock upon conversion of the
Preferred Stock, have been      duly authorized by all necessary corporate
action on the part of the Company, and      no approval of the Company’s
stockholders is required under any law or under the      regulations and
policies of any securities exchange in connection therewith. Upon      the
issuance and sale of the shares of Common Stock and Preferred Stock to be     
issued pursuant to this Agreement, such shares of Common Stock and Preferred   
  Stock will (A) be duly authorized by all necessary corporate action on the
part of      the Company, (B) be validly issued, fully paid and nonassessable,
(C) not have 


- 7 -

--------------------------------------------------------------------------------

    been issued in violation of any preemptive or other similar right, and (D)
if such      shares are treasury shares, be free of any adverse claim.    4.9. 
  Authorization of the Registration Rights Agreement. As of the Closing Date,
the      Registration Rights Agreement will have been duly authorized by the
Company,      and will be validly executed and delivered by the Company and
assuming due      authorization, execution and delivery of such agreement by
each other party      thereto, will constitute a valid and binding obligation of
the Company,      enforceable against the Company in accordance with its terms,
except to the      extent that the enforcement thereof may be limited by
applicable bankruptcy,      insolvency, reorganization, moratorium or similar
laws affecting the enforcement      of creditors’ rights generally and general
equitable principles, regardless of      whether such enforceability is
considered in a proceeding at law or in equity      (“Bankruptcy Exceptions”)
and except as rights to indemnification and      contribution under the
Registration Rights Agreement may be limited under      applicable law or public
policy.    4.10.    Authorization of the Investor Agreement. As of the Closing
Date, the Investor      Agreement will have been duly authorized by the Company,
and will be validly      executed and delivered by the Company and assuming due
authorization,      execution and delivery of such agreement by each other party
thereto, will      constitute a valid and binding obligation of the Company,
enforceable against the      Company in accordance with its terms, except to the
extent that the enforcement      thereof may be limited by the Bankruptcy
Exceptions.    4.11.    Authorization of this Agreement. This Agreement has been
duly authorized,      validly executed and delivered by the Company, and
assuming due authorization,      execution and delivery of this Agreement by
each other party hereto, constitutes a      valid and binding obligation of the
Company, enforceable against the Company in      accordance with its terms,
except to the extent that the enforcement thereof may      be limited by the
Bankruptcy Exceptions.    4.12.    Reports. Since November 30, 2006, the Company
has timely filed all documents      required to be filed with the Commission
pursuant to Sections 13(a), 14(a) or      15(d) of the Exchange Act, except
where the failure to so file could not      reasonably be expected to have a
Material Adverse Effect.        The SEC Reports, when they became effective or
were filed with the      Commission, as the case may be, conformed in all
material respects to the      requirements of the Securities Act or the Exchange
Act, as applicable, and the      rules and regulations of the Commission
thereunder, and none of such documents      contained an untrue statement of a
material fact or omitted to state a material fact      required to be stated
therein or necessary to make such statements, in the light of      the
circumstances in which they were made, not misleading.        Since November 30,
2006, the Company and each subsidiary have filed all      material reports,
registrations and statements, together with any required 


- 8 -

--------------------------------------------------------------------------------

    amendments thereto, that it was required to file with any applicable federal
or      state securities or banking authorities, except where the failure to
file any such      report, registration or statement, individually or in the
aggregate, could not      reasonably be expected to have a Material Adverse
Effect. As of their respective      dates, each of the foregoing reports
complied with all applicable rules and      regulations promulgated by
applicable foreign, federal or state securities or      banking authorities, as
the case may be, except for any failure that, individually or      in the
aggregate, could not reasonably be expected to have a Material Adverse     
Effect.        The records, systems, controls, data and information of the
Company and its      subsidiaries are recorded, stored, maintained and operated
under means (including      any electronic, mechanical or photographic process,
whether computerized or not)      that are under the exclusive ownership and
direct control of the Company or the      subsidiaries or their accountants
(including all means of access thereto and      therefrom). The Company (i) has
implemented and maintains disclosure controls      and procedures (as defined in
Rule 13a-15(e) under the Exchange Act) to ensure      that material information
relating to the Company, including its subsidiaries, is      made known to the
chief executive officer and the chief financial officer of the      Company by
others within those entities, and (ii) has disclosed, based on its most     
recent evaluation prior to the date hereof, to the Company’s outside auditors
and      the audit committee of the Company’s board of directors (A) any
significant      deficiencies and material weaknesses in the design or operation
of internal      controls over financial reporting (as defined in Rule 13a-15(f)
under the Exchange      Act) that, individually or in the aggregate, could
reasonably be expected to      adversely affect the Company’s ability to record,
process, summarize and report      financial information and (B) any fraud,
whether or not material, that involves      management or other employees who
have a significant role in the Company’s      internal controls over financial
reporting. As of the date hereof, to the knowledge      of the Company, there is
no reason that its outside auditors and its chief executive      officer and
chief financial officer will not be able to give the certifications and     
attestations required pursuant to the rules and regulations adopted pursuant to 
    Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next      due.    4.13.    Taxes. As of the Closing, the Company is not, nor has
been, a U.S. real property      holding corporation (as defined in Section
897(c)(2) of the Code) during the      applicable period specified in Section
897(c)(1)(A)(ii) of the Code.    4.14.    Subprime Exposure. As of August 31,
2008, the aggregate total U.S. ABS      CDO/Subprime Net Exposure of the Company
and its subsidiaries was $0.0      billion. As used in this paragraph, “Net
Exposure” means the potential loss to the      Company in the event of a 100%
default, assuming zero recovery, over a period      of time.    4.15.    As used
in this Agreement, the term “Material Adverse Effect” means any fact,     
circumstance, event, change, effect or occurrence that, individually or in the 


- 9 -

--------------------------------------------------------------------------------

        aggregate with all other facts, circumstances, events, changes, effects
or          occurrences, has a material adverse effect on (i) the business,
assets, liabilities,          results of operation or financial condition of the
Company and its subsidiaries          taken as a whole or (ii) the ability of
the Company to consummate the transactions          contemplated by this
Agreement, other than, in each case, any adverse effect          resulting from
the announcement of the transactions contemplated by this          Agreement.   
5.    Representations, Warranties and Covenants of the Investor. The Investor
hereby      represents and warrants to, and covenants with, the Company that:   
    5.1.    (1)    It is (a) a QIB and is an “accredited investor” within the
meaning of Rule              501 of Regulation D promulgated under the
Securities Act, (b) aware that              the sale of Common Stock and
Preferred Stock (collectively, including the              Common Stock issuable
upon conversion of the Preferred Stock, the              “Securities”) to it is
being made in reliance on a private placement              exemption from
registration under the Securities Act and (c) acquiring the             
Securities for its own account or for the account of a QIB.            (2)    It
understands and agrees on behalf of itself and on behalf of any investor       
      account for which it is purchasing Securities, and each subsequent holder 
            of shares of Securities by its acceptance thereof will be deemed to
agree,              that such Securities are being offered in a transaction not
involving any              public offering within the meaning of the Securities
Act, that such              Securities have not been and, except as contemplated
by the Registration              Rights Agreement, will not be registered under
the Securities Act and that              such Securities may be offered, resold,
pledged or otherwise transferred              only in accordance with the
applicable provisions of the Investor              Agreement (i) in a
transaction not involving a public offering, (ii) pursuant              to an
exemption from registration under the Securities Act provided by             
Rule 144 thereunder (if available), (iii) pursuant to an effective             
registration statement under the Securities Act, or (iv) to the Company or     
        one of its subsidiaries, in each of cases (i) through (iv) in accordance
with              any applicable securities laws of any State of the United
States, and that it              will, and each subsequent holder is required
to, notify any subsequent              purchaser of Securities from it of the
resale restrictions referred to above,              as applicable, and will
provide the Company and the transfer agent such              certificates and
other information as they may reasonably require to              confirm that
the transfer by it complies with the foregoing restrictions, if             
applicable.            (3)    It understands that, unless sold pursuant to a
registration statement that has              been declared effective under the
Securities Act or in compliance with              Rule 144, the Company may
require that the Securities will bear a legend              or other restriction
substantially to the following effect (it being agreed              that if the
Securities are not certificated, other appropriate restrictions shall           
  be implemented to give effect to the following): 


- 10 -

--------------------------------------------------------------------------------

  THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION    EXEMPT FROM
REGISTRATION UNDER THE UNITED STATES    SECURITIES ACT OF 1933, AS AMENDED, (THE
“SECURITIES ACT”),    AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE   
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN    APPLICABLE EXEMPTION
THEREFROM.       THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE   
COMPANY THAT (A) THIS SECURITY MAY BE OFFERED, RESOLD,    PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) IN A    TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II)
PURSUANT    TO ANY OTHER EXEMPTION FROM THE REGISTRATION    REQUIREMENTS OF THE
SECURITIES ACT, INCLUDING RULE 144    UNDER THE SECURITIES ACT (IF AVAILABLE)
SUBJECT TO THE    ISSUER’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER   
PURSUANT TO CLAUSE (II) TO REQUIRE THE DELIVERY OF AN    OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER    INFORMATION SATISFACTORY TO IT, (III) PURSUANT TO
AN    EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES    ACT OR (IV) TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN    EACH OF CASES (I) THROUGH (IV) IN
ACCORDANCE WITH ANY    APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED   
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT    HOLDER IS REQUIRED TO,
NOTIFY ANY SUBSEQUENT PURCHASER    OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS    REFERRED TO IN (A) ABOVE.                        (4)    In
addition, for so long as the holder of the relevant Securities is subject to   
    transfer restrictions contained in the Investor Agreement, the Company     
  may require that the Securities bear a legend or other restriction       
substantially to the following effect: “THIS SECURITY IS SUBJECT TO       
RESTRICTIONS ON TRANSFER SET FORTH IN AN INVESTOR        AGREEMENT, DATED [ ],
AMONG THE COMPANY AND        CERTAIN OTHER PARTIES THERETO.” Such legend shall
be        removed at the request of any holder thereof that is not subject to
the        transfer restrictions contained in the Investor Agreement.           
(5)    It:                                        (a)    is able to fend for
itself in the transactions contemplated hereby;            (b)    has such
knowledge and experience in financial and business            matters as to be
capable of evaluating the merits and risks of its            prospective
investment in the Securities; and                    (c)    has the ability to
bear the economic risks of its prospective            investment and can afford
the complete loss of such investment. 


- 11 -

--------------------------------------------------------------------------------

    (6)    It acknowledges that (a) it has conducted its own investigation of
the          Company and the terms of the Securities, (b) it has had access to
the          Company’s public filings with the Securities and Exchange
Commission          and to such financial and other information as it deems
necessary to make          its decision to purchase the Securities, and (c) has
been offered the          opportunity to ask questions of the Company and
received answers          thereto, as it deemed necessary in connection with the
decision to purchase          the Securities.        (7)    It understands that
the Company will rely upon the truth and accuracy of          the foregoing
representations, acknowledgements and agreements and          agrees that if any
of the representations and acknowledgements deemed to          have been made by
it by its purchase of the Securities is no longer          accurate, it shall
promptly notify the Company. If it is acquiring          Securities as a
fiduciary or agent for one or more investor accounts, it          represents
that it has sole investment discretion with respect to each such         
account and it has full power to make the foregoing representations,         
acknowledgements and agreements on behalf of such account.    5.2.    The
Investor acknowledges that the Common Stock is listed on the New York      Stock
Exchange and the Company is required to file reports containing certain     
business and financial information with the Securities and Exchange Commission 
    pursuant to the reporting requirements of the Securities Exchange Act of
1934, as      amended, and that it is able to obtain copies of such reports.   
5.3.    The Investor acknowledges that no action has been or will be taken in
any      jurisdiction outside the United States by the Company that would permit
an      offering of the Securities, or possession or distribution of offering
materials in      connection with such issue of Securities, in any jurisdiction
outside the United      States where action for that purpose is required. Each
such person outside the      United States will comply with all applicable laws
and regulations in each foreign      jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its      possession or distributes any
offering material, in all cases at its own expense.    5.4.    The Investor has
full right, power, authority and capacity to enter into the      Transaction
Documents and to consummate the transactions contemplated thereby      and has
taken all necessary action to authorize the execution, delivery and     
performance of the Transaction Documents.    5.5.    Authorization of the
Registration Rights Agreement. As of the Closing Date, the      Registration
Rights Agreement will have been duly authorized by the Investor,      and will
be validly executed and delivered by the Investor and assuming due     
authorization, execution and delivery of such agreement by the Company, will   
  constitute a valid and binding obligation of, enforceable against the Investor
in      accordance with its terms, except to the extent that the enforcement
thereof may      be limited by the Bankruptcy Exceptions and except as rights to
indemnification 


- 12 -

--------------------------------------------------------------------------------

    and contribution under the Registration Rights Agreement may be limited
under      applicable law or policy.    5.6.    Authorization of the Investor
Agreement. As of the Closing Date, the Investor      Agreement will have been
duly authorized by the Investor, and will be validly      executed and delivered
by the Investor and assuming due authorization, execution      and delivery of
such agreement by the Company, will constitute a valid and      binding
obligation of the Investor, enforceable against it in accordance with its     
terms, except to the extent that the enforcement thereof may be limited by the 
    Bankruptcy Exceptions.    5.7.    Authorization of this Agreement. This
Agreement has been duly authorized,      validly executed and delivered by the
Investor, and assuming due authorization,      execution and delivery of this
Agreement by the Company, constitutes a valid and      binding obligation of the
Investor, enforceable against it in accordance with its      terms, except to
the extent that the enforcement thereof may be limited by the      Bankruptcy
Exceptions.    5.8.    No Reliance on Advice. The Investor understands that
nothing in this Agreement,      the Company’s public filings with the Securities
and Exchange Commission or      any other materials presented to the Investor in
connection with the purchase and      sale of the Securities constitutes legal,
tax or investment advice. The Investor has      consulted such legal, tax and
investment advisors as it, in its sole discretion, has      deemed necessary or
appropriate in connection with its purchase of the Securities      and has made
its own assessment and has satisfied itself concerning the relevant      tax and
other economic considerations relevant to its investment in the Securities.   
5.9.    As of the date hereof, and at all times from the date hereof to the
Closing Date,      neither the Investor nor any of its Controlled Affiliates,
directly or indirectly      owns, controls or has the power to vote or, during
the period between the date      hereof and the Closing Date, will own, control
or have the power to vote, any      voting securities of the Company or any
securities convertible into or exercisable      or exchangeable for voting
securities of the Company (except for securities held      in accounts of
third-party customers as to which Investor would disclaim      beneficial
ownership in any filing made by it under U.S. federal securities laws).      The
term “Controlled Affiliate” means, when used with reference to a specified     
Person, any Person directly or indirectly controlling or controlled by or under 
    direct or indirect common control with the Person specified or with the
power,      directly or indirectly, to direct the management or policies of such
Person or to      vote 25 percent or more of any class of voting securities of
such Person, as      interpreted by the Federal Deposit Insurance Corporation
for purposes of the      Change in Bank Control Act, 12 U.S.C. §1817(j), or 12
C.F.R. Part 303, Subpart      E. 


- 13 -

--------------------------------------------------------------------------------

6.    Certain Additional Agreements of the Parties.        6.1.    Strategic
Alliance. The Company and the Investor shall discuss and negotiate in         
good faith in order to enter into definitive documentation relating to their   
      establishment of a global strategic alliance having substantially the same
scope          and addressing substantially the same commercial opportunities
described in          Schedule 6.1 (the “Strategic Alliance”), it being agreed
that the Strategic Alliance          shall not become effective until after the
Closing. The Company and the Investor          will use reasonable efforts to
execute such definitive documentation on or prior to          June 30, 2009.   
    6.2.    Regulatory Matters.            (i)    The parties shall cooperate
with each other and use their respective              reasonable best efforts to
promptly prepare and file all necessary              documentation, to effect
all applications, notices, petitions and filings, to              obtain as
promptly as practicable all permits, consents, approvals and             
authorizations of all third parties (including any unions, works councils or   
          other labor organizations) and Governmental Entities that are
necessary or              advisable to consummate the transactions contemplated
by this              Agreement, and to otherwise consummate the transactions
contemplated              by the Transaction Documents as promptly as
practicable. Each of the              Company and the Investor shall have the
right to review in advance, and,              to the extent practicable, each
will consult the other on, in each case              subject to applicable laws
relating to the confidentiality of information, the              information
that appears in any filing made with, or written materials             
submitted to, any third party or any Governmental Entity in connection         
    with the transactions contemplated by this Agreement. In exercising the     
        foregoing right, each of the parties shall act reasonably and as
promptly as              practicable. The parties shall consult with each other
with respect to the              obtaining of all permits, consents, approvals
and authorizations of all third              parties and Governmental Entities
necessary or advisable to consummate              the transactions contemplated
by this Agreement and each party will keep              the other apprised of
the status of matters relating to completion of the              transactions
contemplated by this Agreement.            (ii)    Each of the parties shall,
upon request, furnish to the other all information              concerning
itself, its subsidiaries, directors, officers and stockholders, and             
such other matters as may be reasonably necessary or advisable in             
connection with any statement, filing, notice or application made by or on     
        behalf of any of them or any of their respective subsidiaries to any   
          Governmental Entity in connection with the transactions contemplated
by              this Agreement.            (iii)    Each of the parties shall
promptly advise the others upon receiving any              communication from
any Governmental Entity the consent or approval of              which is
required for consummation of the transactions contemplated by 


- 14 -

--------------------------------------------------------------------------------

            this Agreement that causes such party to believe that there is a
reasonable              likelihood that any required regulatory approval will
not be obtained or              that the receipt of any such approval may be
materially delayed.            (iv)    Notwithstanding anything to the contrary
contained in this Agreement, the              parties hereby agree and
acknowledge that neither this Section 6.1 nor the              “reasonable best
efforts” standard shall require, or be construed to require,             
Investor or any of its respective subsidiaries or other affiliates, in order to 
            obtain any permits, consents, approvals or authorizations, or any   
          terminations or waivers of any applicable waiting periods, to
propose,              negotiate or offer to effect, or consent or commit to, any
terms, condition              or restrictions that are reasonably likely to
materially and adversely impact              (i) Investor's or any of its
subsidiaries' ability to own or operate any of              their respective
businesses or operations or ability to conduct any such              businesses
or operations substantially as conducted as of the date of this             
Agreement, (ii) the Company's or any of its subsidiaries' ability to own or     
        operate any of their respective businesses or operations or ability to 
            conduct any such businesses or operations substantially as conducted
as of              the date of this Agreement, or (iii) Investor's ability to
acquire, hold and              dispose of the Securities (or vote the Common
Stock) and realize the              economic incidents of ownership of such
Securities (any such effect              described in clause (i), (ii) or (iii),
a “Substantial Detriment”).        6.3.    NYSE Listing. The Company shall use
its reasonable best efforts to cause the          shares of Common Stock to be
issued at the Closing or upon conversion of the          Preferred Stock to be
approved for listing on the NYSE, subject to official notice          of
issuance, prior to the Closing            6.4.    Other Transaction Agreements.
Each of the Company and the Investor shall duly          execute and deliver at
the Closing the Investor Agreement and the Registration          Rights
Agreement.            6.5.    Preferred Stock Certificate of Designations. Prior
to the Closing, the Company          shall duly file with the Secretary of State
of the State of Delaware the Preferred          Stock CoD.        7.    Survival
of Representations, Warranties and Agreements. Notwithstanding any     
investigation made by any party to this Agreement, all covenants, agreements,   
  representations and warranties made by the Company and the Investor herein
shall      survive the execution of this Agreement, the delivery to the Investor
of the Common      Stock being purchased and the payment therefor.        8.   
Notices. Except as otherwise provided in this Agreement, all notices, requests,
claims,      demands, waivers and other communications hereunder shall be in
writing and shall be      deemed to have been duly given when delivered by hand
or overnight courier service, or      when received by facsimile transmission if
promptly confirmed, as follows: 


- 15 -

--------------------------------------------------------------------------------

(a)    if to the Company, to:      Morgan Stanley      Attention: Chief
Financial Officer      1585 Broadway      New York, NY 10036      Fax: +1 212
761-9575        with a copy to:        Wachtell, Lipton, Rosen & Katz     
Attention: Edward D. Herlihy                     Steven A. Rosenblum     
               Mark Gordon      51 West 52nd Street      New York, New York
10019      Fax: +1 212 403-2000    (b)    if to the Investor, to:       
Mitsubishi UFJ Financial Group, Inc.      Attention: Nobuyuki Hirano      7-1,
Marunouchi 2-chome      Chiyoda-ku, Tokyo 100-8388 Japan      Fax:
+813-3240-2498    with a copy to:        Sullivan & Cromwell LLP      125 Broad
Street      New York, NY 10004      Attention: Stanley F. Farrar and Donald J.
Toumey      Fax: (212) 558-3588    or to such other address, facsimile number or
telephone as either party may, from  time to time, designate in a written notice
given in a like manner. 


9.    Changes. Except as contemplated herein, this Agreement may not be modified
or      amended except pursuant to an instrument in writing signed by the
Company and the      Investor.    10.    Headings. The headings of the various
sections of this Agreement have been inserted for      convenience or reference
only and shall not be deemed to be part of this Agreement.    11.   
Severability. In case any provision contained in this Agreement should be
invalid, illegal      or unenforceable in any respect, the validity, legality
and enforceability of the remaining      provisions contained herein shall not
in any way be affected or impaired thereby. 


- 16 -

--------------------------------------------------------------------------------

12.    Integration. This Agreement and the other Transaction Documents supersede
all prior      agreements and understandings (whether written or oral) between
the Company, on the      one hand, and the Investor, on the other hand, or
either of them, with respect to the      subject matter hereof.        13.   
Applicable Law and Submission to Jurisdiction.            (a)    This Agreement
will be governed by and construed in accordance with the laws of          the
State of Delaware applicable to contracts made and to be performed within the   
      State of Delaware.            (b)    The Investor irrevocably submits to
the nonexclusive jurisdiction of any Delaware          State or United States
Federal court sitting in the County of New Castle, Delaware          over any
suit, action or proceeding arising out of or relating to this Agreement or     
    the transactions contemplated thereby. The Investor irrevocably waives, to
the          fullest extent permitted by law, any objection which it may now or
hereafter have          to the laying of venue of any such suit, action or
proceeding brought in such a          court and any claim that any such suit,
action or proceeding brought in such a          court has been brought in an
inconvenient forum.        EACH PARTY          ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH          MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE 
        COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH          SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY          WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY          IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING          OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS          CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES     
    AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR          ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY          OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE          EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER,          (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE   
      IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS          WAIVER
VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED          TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE          MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 13(b).    14.    Counterparts. This Agreement may be signed in
one or more counterparts, each of which      shall constitute an original and
all of which together shall constitute one and the same      agreement.       
15.    Information. The Company agrees to cooperate in good faith with any
request by the      Investor to furnish the Investor with all information
concerning itself, its subsidiaries,      directors, officers and stockholders
and such other matters as may be reasonably      necessary in connection with
any statement, filing, notice or application made by or on      behalf of the
Investor or any of its subsidiaries to any Governmental Entity in connection   
  with the Stock Purchase.     


- 17 -

--------------------------------------------------------------------------------

16.    Publicity. On the date hereof, the Company shall issue a press release
substantially in the      form of Schedule 16 hereto. No other written public
release or written announcement      concerning the Stock Purchase contemplated
hereby shall be issued by any party without      the prior written consent of
the other party (which consent shall not be unreasonably      withheld), except
as such release or announcement may be required by law or the rules or     
regulations of any securities exchange, in which case the party required to make
the      release or announcement shall, to the extent reasonably practicable,
allow the other party      reasonable time to comment on such release or
announcement in advance of such      issuance. The provisions of this Section
shall not restrict the ability of a party to      summarize or describe the
transactions contemplated by this Agreement in any      prospectus or similar
offering document so long as the other party is provided a      reasonable
opportunity to review such disclosure in advance.    17.    Termination. This
Agreement may be terminated at any time prior to the Closing:        (a)    by
either the Investor or the Company if the Closing shall not have occurred by   
      the 90th calendar day following the date of this Agreement; provided,
however,          that the right to terminate this Agreement under this Section
shall not be available          to any party whose failure to fulfill any
obligation under this Agreement shall          have been the cause of, or shall
have resulted in, the failure of the Closing to          occur on or prior to
such date;        (b)    by either the Investor or the Company in the event that
any Governmental Entity          shall have issued an order, decree or ruling or
taken any other action restraining,          enjoining or otherwise prohibiting
the transactions contemplated by this          Agreement and such order, decree,
ruling or other action shall have become final          and nonappealable; or   
    (c)    by the mutual written consent of the Investor and the Company.       
In the event of termination of this Agreement as provided in this Section, this
Agreement      shall forthwith become void and there shall be no liability on
the part of either party      hereto except that nothing herein shall relieve
either party from liability for any breach of      any covenant of this
Agreement.    18.    Process Agent. The Investor irrevocably appoints MUFG North
America, 1251 Avenue      of the Americas, New York, NY 10020-1104, to act as
its agent for service of process      and any other documents in proceedings in
the State of New York or any other      Proceedings in connection with this
Agreement.    19.    Other. The parties acknowledge that the transactions
contemplated hereby may give rise      to preemptive rights pursuant to the
Securities Purchase Agreement, made as of      December 19, 2007, between the
Company and Best Investment Corporation. Nothing in      this Agreement, the
other Transaction Documents or the Preferred Stock CoD shall be      deemed to
prevent the Company from complying with its obligations thereunder. 


- 18 -

--------------------------------------------------------------------------------

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

AGREED AND ACCEPTED:

    
 

MORGAN STANLEY 

MITSUBISHI UFJ FINANCIAL GROUP, INC. 

       

By:  /s/ John J. Mack                                               

By:  /s/ Nobuo Kuroyanagi                       

Name: John J. Mack Name: Nobuo Kuroyanagi Title: Chairman and Chief Executive
Officer Title: President & CEO


- 19 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

First Amendment to Securities Purchase Agreement

     THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”),
dated as of October 3, 2008, is made by and among Morgan Stanley, a Delaware
corporation (the “Company”), and Mitsubishi UFJ Financial Group, Inc., a joint
stock company organized under the laws of Japan (the “Investor”).



W I T N E S S E T H:



     WHEREAS, the Company and the Investor are parties to that certain
Securities Purchase Agreement, dated as of September 29, 2008 (the “Purchase
Agreement”); and

     WHEREAS, the Company and the Investor have determined to amend the Purchase
Agreement as set forth herein;

     NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:

1.      Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the respective meanings ascribed to them in the Purchase Agreement.  
2.      Amendments. The Purchase Agreement is hereby amended ab initio,
effective as of the date thereof, as follows:     2.1.      The form of the
Preferred Stock CoD attached as Exhibit A to the Purchase Agreement is amended
and restated in the form set forth as Exhibit AA to this Amendment.     2.2.   
  The form of the Investor Agreement attached as Exhibit B to the Purchase
Agreement is amended and restated in the form set forth as Exhibit BB to this
Amendment.     2.3.      Subsection c. of Section 3.3. of the Purchase Agreement
is amended and restated as follows: “The General Counsel of the Federal Deposit
Insurance Corporation (the “FDIC”) shall have issued a written legal opinion, in
form and substance reasonably acceptable to the Company and the Investor, to the
effect that the Investor will not be deemed to “control” the Company for
purposes of Section 5(e)(5) of the U.S. Federal Deposit Insurance Act, as
amended, as result of the transactions contemplated by the Purchase Agreement.”
  3.      No Other Amendments. Except as expressly set forth herein, the
Purchase Agreement remains in full force and effect in accordance with its terms
and nothing contained herein shall be deemed to be a waiver, amendment,
modification or other change of any term, condition or provision of the Purchase
Agreement (or a consent to any such waiver, amendment, modification or other
change). All references in the Purchase Agreement to  

--------------------------------------------------------------------------------

  the Purchase Agreement shall be deemed to be references to the Purchase
Agreement after giving effect to this Amendment.   4.      Changes. This
Amendment may not be modified or amended except pursuant to an instrument in
writing signed by the Company and the Investor.   5.      Headings. The headings
of the various sections of this Amendment have been inserted for convenience or
reference only and shall not be deemed to be part of this Amendment.   6.     
Severability. In case any provision contained in this Amendment should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.   7.      Applicable Law and Submission to
Jurisdiction. This Amendment will be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed within the State of Delaware. The provisions of Sections 13(b) and 18
of the Purchase Agreement shall apply to this Amendment as if each such
provision were set forth herein in their entirety.   8.      Counterparts. This
Amendment may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.  

- 2 -

--------------------------------------------------------------------------------

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

AGREED AND ACCEPTED:    

MORGAN STANLEY

MITSUBISHI UFJ FINANCIAL GROUP, INC.

      By:  /s/ John J. Mack                                    By:  /s/ Nobuo
Kuroyanagi                          

Name: John J. Mack

Name: Nobuo Kuroyanagi

Title: Chairman and Chief Executive Officer Title: President & CEO


 

 

 

[Signature Page to Amendment to Securities Purchase Agreement]

- 3 -

--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATIONS OF PREFERENCES AND RIGHTS
OF THE
10% SERIES B NON-CUMULATIVE NON-VOTING PERPETUAL
CONVERTIBLE PREFERRED STOCK
($1,000 LIQUIDATION PREFERENCE PER SHARE)

OF

MORGAN STANLEY

     Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

                                       MORGAN STANLEY, a Delaware corporation
(the “Corporation”), DOES  HEREBY CERTIFY that, pursuant to resolutions of the
Preferred Stock Financing Committee of  the Board of Directors of the
Corporation adopted on September 28, 2008, the creation of Series  B
Non-Cumulative Non-Voting Perpetual Convertible Preferred Stock, par value $0.01
per share,  liquidation preference $1,000 per share (“Series B”) of the
Corporation was authorized and the  designation, preferences, privileges, voting
rights, and other special rights and qualifications,  limitations and
restrictions of the Series B, in addition to those set forth in the Certificate
of  Incorporation and Bylaws of the Corporation, are fixed as follows:         
                                 1.    Designation. The distinctive serial
designation of such series of preferred  stock is “Series B Non-Cumulative
Non-Voting Perpetual Convertible Preferred Stock.” Each  share of Series B shall
be identical in all respects to every other share of Series B, except as to  the
respective dates from which dividends thereon shall accrue, to the extent such
dates may  differ as permitted pursuant to Section 3 below.                     
                     2.    Number of Shares. The authorized number of shares of
Series B shall be  [l]. Shares of Series B that are purchased or otherwise
acquired by the Corporation, or  converted into Common Stock or another series
of Preferred Stock, shall be cancelled and shall  revert to authorized but
unissued shares of Preferred Stock provided that this Section 2 shall not  apply
to any purchase or other acquisition of shares of Series B by any Subsidiary of
the  Corporation.                                               3.   
Dividends.                                           (a)    Rate. Holders of
shares of Series B shall be entitled to receive, only when,  as and if declared
by the Board of Directors or a duly authorized committee thereof out of funds 
of the Corporation legally available for payment, non-cumulative cash dividends
on the  liquidation preference of $1,000 per share at a rate per annum equal to
10%. Declared dividends  on the Series B shall be payable from and including the
date of initial issuance (in the case of the  initial Dividend Period) or the
immediately preceding Dividend Payment Date (in the case of 


--------------------------------------------------------------------------------

Dividend Periods other than the initial Dividend Period), and shall be payable
quarterly, in  arrears, on each January 15, April 15, July 15 and October 15,
commencing on January 15, 2009  (each such date a “Dividend Payment Date”). If
any date on which dividends would otherwise  be payable shall not be a Business
Day (as defined below), then the date of payment of dividends  need not be made
on such date, but such payment of dividends may be made on the next  succeeding
day that is a Business Day with the same force and effect as if made on the
Dividend  Payment Date, and no additional dividends shall be payable nor shall
interest accrue on the  amount payable from and after such Dividend Payment Date
to the next succeeding Business  Day. “Business Day” means any day that is not a
Saturday or Sunday and that, in New York  City, is not a day on which banking
institutions generally are authorized or obligated by law or  executive order to
be closed.                                           Dividends on the Series B
shall not be cumulative; Holders of Series B shall not  be entitled to receive
any dividends not declared by the Board of Directors or a duly authorized 
committee thereof and no interest, or sum of money in lieu of interest, shall be
payable in respect  of any dividend not so declared. Accordingly, if the Board
of Directors (or a duly authorized  committee thereof) does not declare a
dividend on the Series B payable in respect of any  Dividend Period before the
related Dividend Payment Date, such dividend will not accrue and  the
Corporation will have no obligation to pay a dividend for that Dividend Period
on that  Dividend Payment Date or at any future time, whether or not dividends
on the Series B are  declared for any future Dividend Period. Declared and
unpaid dividends shall not bear interest.   
                                       Dividends that are payable on the Series
B on any Dividend Payment Date will be  payable to holders of record of Series B
as they appear on the stock register of the Corporation  on the applicable
Dividend Record Date, which shall be the 15th calendar day before such  Dividend
Payment Date or such other record date fixed by the Board of Directors or a
duly  authorized committee of the Board of Directors that is not more than 60
nor less than 10 days  prior to such Dividend Payment Date (each, a “Dividend
Record Date”). Any such day that is a  Dividend Record Date shall be a Dividend
Record Date whether or not such day is a Business  Day.       
                                       The term “Dividend Period” means the
period from and including each Dividend  Payment Date to but excluding the next
succeeding Dividend Payment Date (other than the  initial Dividend Period, which
shall commence on and include the date of initial issuance of the  Series B and
shall end on but exclude the next Dividend Payment Date). Dividends payable on 
the Series B shall be computed on the basis of a 360-day year consisting of
twelve 30-day  months.                                               (b)   
Priority of Dividends. The Series B will rank (i) senior to the Common  Stock
(as defined below) and any class or series of the Corporation’s capital stock
expressly  stated to be junior to the Series B, (ii) junior to any class or
series of the Corporation’s capital  stock expressly stated to be senior to the
Series B (issued with the requisite consent of the  Holders of the Series B, if
required) and (iii) at least equally with each other class or series of 
Preferred Stock (as defined below) that the Corporation may issue with respect
to the payment of  dividends and the distribution of assets upon liquidation,
dissolution or winding up of the 


-2-

--------------------------------------------------------------------------------

Corporation. So long as any share of Series B remains outstanding, no dividend
or distribution  shall be paid or declared on Junior Stock, and no Junior Stock
shall be purchased, redeemed or  otherwise acquired for consideration by the
Corporation, directly or indirectly, during a Dividend  Period, unless the full
dividend for the latest completed Dividend Period on all outstanding  shares of
Series B has been declared and paid (or declared and a sum sufficient for the
payment  thereof has been set aside). The foregoing limitation shall not apply
to (i) repurchases,  redemptions or other acquisitions of shares of Junior Stock
in connection with (1) any  employment contract, benefit plan or other similar
arrangement with or for the benefit of any one  or more employees, officers,
directors or consultants or (2) a dividend reinvestment or  stockholder stock
purchase plan; (ii) an exchange, redemption, reclassification or conversion of 
any class or series of Junior Stock, or any junior stock of a Subsidiary of the
Corporation, for any  class or series of Junior Stock; (iii) the purchase of
fractional interests in shares of Junior Stock  under the conversion or exchange
provisions of Junior Stock or the security being converted or  exchanged; (iv)
any declaration of a dividend in connection with any stockholders’ rights plan, 
or the issuance of rights, stock or other property under any stockholders’
rights plan, or the  redemption or repurchase of rights pursuant to the plan; or
(v) any dividend in the form of stock,  warrants, options or other rights where
the dividend stock or the stock issuable upon exercise of  such warrants,
options or other rights is the same stock as that on which the dividend is
being  paid or ranks equal or junior to that stock. In addition, the foregoing
limitation shall not restrict  the ability of Morgan Stanley & Co. Incorporated,
or any other affiliate of the Corporation, to  engage in any market-making
transactions in Junior Stock in the ordinary course of business.               
                           When dividends are not paid (or declared and a sum
sufficient for payment  thereof set aside) on any Dividend Payment Date (or, in
the case of Parity Stock having dividend  payment dates different from the
Dividend Payment Dates, on a dividend payment date falling  within a related
Dividend Period) in full upon the Series B and any shares of Parity Stock, all 
dividends declared on the Series B and all such Parity Stock and payable on such
Dividend  Payment Date (or, in the case of Parity Stock having dividend payment
dates different from the  Dividend Payment Dates, on a dividend payment date
falling within the related Dividend Period)  shall be declared pro rata so that
the respective amounts of such dividends shall bear the same  ratio to each
other as all accrued but unpaid dividends per share on the Series B and all
Parity  Stock payable on such Dividend Payment Date (or, in the case of Parity
Stock having dividend  payment dates different from the Dividend Payment Dates,
on a dividend payment date falling  within the related Dividend Period) bear to
each other.                                           Subject to the foregoing,
dividends (payable in cash, securities or other property)  may be determined by
the Board of Directors or a duly authorized committee of the Board of  Directors
and may be declared and paid on the Common Stock and any other stock ranking, as
to  dividends, equally with or junior to the Series B, from time to time out of
any funds legally  available for such payment, and the Series B shall not be
entitled to participate in any such  dividends.                                 
             4.    Liquidation Rights. 


-3-

--------------------------------------------------------------------------------

                                       (a)    Voluntary or Involuntary
Liquidation. In the event of any voluntary or  involuntary liquidation,
dissolution or winding up of the affairs of the Corporation, Holders of  Series
B shall be entitled to receive out of the assets of the Corporation or proceeds
thereof  available for distribution to stockholders of the Corporation, after
satisfaction of all liabilities, if  any, to creditors of the Corporation and
subject to the rights of holders of any shares of capital  stock of the
Corporation then outstanding ranking senior to or pari passu with the Series B
in  respect of distributions upon liquidation, dissolution or winding up of the
Corporation, and  before any distribution of such assets or proceeds is made to
or set aside for the holders of  Common Stock and any other classes or series of
capital stock of the Corporation ranking junior  to the Series B as to such
distribution, a liquidating distribution in an amount equal to $1,000 per 
share, together with an amount equal to all dividends, if any, that have been
declared but not paid  prior to the date of payment of such distribution (but
without any accumulation in respect of  dividends that have not been declared
prior to such payment date). Holders of the Series B will  not be entitled to
any other amounts from the Corporation after they have received their full 
liquidation preference.                                           (b)    Partial
Payment. If in any distribution described in Section 4(a) above  the assets of
the Corporation or proceeds thereof are not sufficient to pay the Liquidation 
Preference (as defined below) in full to all Holders of Series B and all holders
of any stock of the  Corporation ranking equally with the Series B as to such
distribution, the amounts paid to the  Holders of Series B and to the holders of
all such other stock shall be paid pro rata in accordance  with the respective
aggregate Liquidation Preference of the Holders of Series B and the holders  of
all such other stock. In any such distribution, the “Liquidation Preference” of
any holder of  stock of the Corporation shall mean the amount otherwise payable
to such holder in such  distribution (assuming no limitation on the assets of
the Corporation available for such  distribution), including an amount equal to
any declared but unpaid dividends (and, in the case of  any holder of stock
other than Series B and on which dividends accrue on a cumulative basis, an 
amount equal to any unpaid, accrued, cumulative dividends, whether or not
declared, as  applicable). Holders of the Series B will not be entitled to any
other amounts from the  Corporation after they have received the full amounts
provided for in this Section 4 and will have  no right or claim to any of the
Corporation’s remaining assets.                                           (c)   
Residual Distributions. If the Liquidation Preference on the Series B and  any
other shares of the Corporation’s stock ranking equally as to such liquidation
distribution has  been paid in full, the holders of other stock of the
Corporation shall be entitled to receive all  remaining assets of the
Corporation (or proceeds thereof) according to their respective rights and 
preferences.                                               (d)    Merger,
Consolidation and Sale of Assets Not Liquidation. For  purposes of this Section
4, the merger or consolidation of the Corporation with or into any other 
corporation or other entity, including a merger or consolidation in which the
Holders of Series B  receive cash, securities or other property for their
shares, or the sale, lease or exchange (for cash,  securities or other property)
of all or substantially all of the assets of the Corporation, shall not 
constitute a liquidation, dissolution or winding up of the Corporation. 


-4-

--------------------------------------------------------------------------------

                                       5.    Voting Rights.                     
                     (a)    General. The Holders of Series B shall not have any
voting rights except  as set forth below and as determined by the Board of
Directors or an authorized committee  thereof or as otherwise from time to time
required by law.                                           (b)    Right to Elect
Two Directors Upon Nonpayment Events. If and  whenever dividends on any shares
of the Series B, or any other Voting Preferred Stock, shall  have not been
declared and paid for the equivalent of six or more Dividend Periods, whether
or  not for consecutive Dividend Periods (a “Nonpayment”), the holders of such
shares, voting  together as a class with holders of any and all other series of
Voting Preferred Stock then  outstanding, will be entitled to vote for the
election of a total of two additional members of the  Board of Directors (the
“Preferred Stock Directors”); provided that the election of any such  directors
shall not cause the Corporation to violate the corporate governance requirements
of the  New York Stock Exchange (or any other exchange on which the
Corporation’s securities may be  listed) that listed companies must have a
majority of independent directors; and provided further  that the Board of
Directors shall at no time include more than two Preferred Stock Directors. In 
that event, the number of directors on the Board of Directors shall
automatically increase by two,  and the new directors shall be elected at a
special meeting called at the request of the holders of  record of at least 20%
of the Series B or of any other series of Voting Preferred Stock (unless  such
request is received less than 90 days before the date fixed for the next annual
or special  meeting of the stockholders, in which event such election shall be
held at such next annual or  special meeting of stockholders), and at each
subsequent annual meeting. Such request to call a  special meeting for the
initial election of the Preferred Stock Directors after a Nonpayment shall  be
made by written notice, signed by the requisite holders of Series B or other
Voting Preferred  Stock, and delivered to the Secretary of the Corporation in
such manner as provided for in  Section 16 below, or as may otherwise be
required by law. The voting rights will continue until  dividends on the shares
of the Series B and any such series of Voting Preferred Stock shall have  been
fully paid (or declared and a sum sufficient for the payment of such dividends
shall have  been set aside for such payment) for at least four regular dividend
periods following the  Nonpayment.       
                                       If and when dividends for at least four
regular dividend periods following a  Nonpayment have been fully paid (or
declared and a sum sufficient for such payment shall have  been set aside) on
the Series B and any other class or series of Voting Preferred Stock, the 
holders of the Series B and all other holders of Voting Preferred Stock shall be
divested of the  foregoing voting rights (subject to revesting in the event of
each subsequent Nonpayment), the  term of office of each Preferred Stock
Director so elected shall terminate and the number of  directors on the Board of
Directors shall automatically decrease by two. In determining whether  dividends
have been paid for at least four regular dividend periods following a
Nonpayment, the  Corporation may take account of any dividend it elects to pay
for any dividend period after the  regular dividend date for that period has
passed.                                           Any Preferred Stock Director
may be removed at any time without cause by the  holders of record of a majority
of the outstanding shares of the Series B together with all series 


-5-

--------------------------------------------------------------------------------

of Voting Preferred Stock then outstanding (voting together as a single class)
to the extent such  holders have the voting rights described above. So long as a
Nonpayment shall continue, any  vacancy in the office of a Preferred Stock
Director (other than prior to the initial election after a  Nonpayment) may be
filled by the written consent of the Preferred Stock Director remaining in 
office, or if none remains in office, by a vote of the holders of record of a
majority of the  outstanding shares of Series B and all Voting Preferred Stock
when they have the voting rights  described above (voting together as a single
class); provided that the filling of each vacancy shall  not cause the
Corporation to violate the corporate governance requirements of the New York 
Stock Exchange (or any other exchange on which the Corporation’s securities may
be listed) that  listed companies must have a majority of independent directors.
Any such vote to remove, or to  fill a vacancy in the office of, a Preferred
Stock Director may be taken only at a special meeting  called at the request of
the holders of record of at least 20% of the Series B or of any other series  of
Voting Preferred Stock (unless such request is received less than 90 days before
the date fixed  for the next annual or special meeting of the stockholders, in
which event such election shall be  held at such next annual or special meeting
of stockholders). The Preferred Stock Directors shall  each be entitled to one
vote per director on any matter.                                           The
term “Voting Preferred Stock” means any other class or series of Preferred 
Stock of the Corporation ranking equally with the Series B as to payment of
dividends and the  distribution of assets upon liquidation, dissolution or
winding up of the Corporation and upon  which like voting rights have been
conferred and are exercisable. Voting Preferred Stock  includes the
Corporation’s Floating Rate Non-Cumulative Preferred Stock, Series A (the
“Series  A”), if outstanding, and any class or series of Preferred Stock,
whether or not cumulative, that the  Corporation may issue in the future, to the
extent their like voting rights are exercisable at such  time. Whether a
plurality, majority or other portion of the shares of Series B and any other 
Voting Preferred Stock have been voted in favor of any matter shall be
determined by reference  to the relative liquidation preferences of the shares
voted.                                           (c)    Other Voting Rights. So
long as any shares of Series B are outstanding,  in addition to any other vote
or consent of stockholders required by law or by the Certificate of 
Incorporation, the vote or consent of the holders of at least two-thirds of the
shares of Series B  and any Voting Preferred Stock at the time outstanding and
entitled to vote thereon, voting  together as a single class, given in person or
by proxy, either in writing without a meeting or by  vote at any meeting called
for the purpose, shall be necessary for effecting or validating:        (i)   
Authorization of Senior Stock. Any amendment or alteration of                   
                     the provisions of the Certificate of Incorporation or this
Certificate of                                         Designations to authorize
or create, or increase the authorized amount of, any                           
             shares of any class or series of stock of the Corporation ranking
senior to the                                         Series B with respect to
the payment of dividends or the distribution of assets 
                                       upon any liquidation, dissolution or
winding up of the Corporation;       (ii)    Amendment of Series B. Any
amendment, alteration or repeal of                                         any
provision of the Certificate of Incorporation or this Certificate of
                                       Designations, whether by merger,
consolidation or otherwise, so as to materially 


-6-

--------------------------------------------------------------------------------

                                       and adversely affect the special rights,
preferences, privileges and voting powers                                       
 of the Series B, taken as a whole; or        (iii)    Share Exchanges,
Reclassifications, Mergers and 
                                       Consolidations. Any consummation of a
binding share exchange or                                      
 reclassification involving the Series B, or of a merger or consolidation of
the                                         Corporation with another entity,
unless in each case (x) the shares of Series B                                 
       remain outstanding or are converted into or exchanged for preference
securities of                                         the surviving or resulting
entity or its ultimate parent, and (y) such shares                             
           remaining outstanding as securities of the Corporation or such other
entity as                                         permitted by clause (x) or
such preference securities, as the case may be, have                           
             such rights, preferences, privileges and voting powers, and
limitations and                                         restrictions thereof,
taken as a whole, as are not materially less favorable to the                   
                     holders thereof than the rights, preferences, privileges
and voting powers of the                                         Series B, taken
as a whole;    provided, however, that for all purposes of this Section 5(c),
neither the issuance of any Series B  in accordance with the terms of the
Securities Purchase Agreement (as defined below) as in  effect on the date
hereof nor the creation and issuance, or an increase in the authorized or
issued  amount, of any other class or series of Preferred Stock ranking equally
with the Series B with  respect to the payment of dividends (whether such
dividends are cumulative or non-cumulative)  and the distribution of assets upon
liquidation, dissolution or winding up of the Corporation will  be deemed to
adversely affect the rights, preferences, privileges or voting powers of, and
neither  will require the affirmative vote or consent of, the holders of
outstanding shares of Series B. In  addition, any conversion of the Series B
pursuant hereto shall not be deemed to adversely affect  the rights,
preferences, privileges and voting powers of the Series B. For purposes of 
clarification, no Holder of Series B shall have any voting rights with respect
to any binding share  exchange, reclassification, merger or consolidation which
complies with the provisions of clause  (iii)(x) and (y) hereof.               
                               If any amendment, alteration, repeal, share
exchange, reclassification, merger or  consolidation specified in this Section
5(c) for which a vote is otherwise required would  adversely affect one or more
but not all other series of Voting Preferred Stock (including the  Series B for
this purpose), then only such series of Preferred Stock as are adversely
affected by  and otherwise entitled to vote on the matter shall vote on the
matter together as a class in lieu of  all other series of Preferred Stock. If
all series of a class of Preferred Stock that are otherwise  entitled to vote on
the matter are not equally affected by the proposed amendment, alteration, 
repeal, share exchange, reclassification, merger or consolidation described
above, there shall be  required a two-thirds approval of the class and a
two-thirds approval of each series that will have  a diminished status and that
is otherwise entitled to vote thereon.                                         
 (d)    Changes for Clarification. Without the consent of the holders of the 
Series B, so long as such action does not adversely affect the rights,
preferences, privileges and  voting powers, and limitations and restrictions
thereof, of the Series B, the Corporation may  amend, alter, supplement or
repeal any terms of the Series B: 


-7-

--------------------------------------------------------------------------------

    (i)    to cure any ambiguity, or to cure, correct or supplement any         
                               provision contained in this Certificate of
Designations that may be defective or                                       
 inconsistent; or        (ii)    to make any provision with respect to matters
or questions arising                                         with respect to the
Series B that is not inconsistent with the provisions of this                   
                     Certificate of Designations.                               
           (e)    Procedures for Voting and Consents. The rules and procedures
for  calling and conducting any meeting of the holders of Series B (including,
without limitation, the  fixing of a record date in connection therewith), the
solicitation and use of proxies at such a  meeting, the obtaining of written
consents and any other aspect or matter with regard to such a  meeting or such
consents shall be governed by any rules the Board of Directors or a duly 
authorized committee of the Board of Directors, in its discretion, may adopt
from time to time,  which rules and procedures shall conform to the requirements
of the Certificate of Incorporation,  the Bylaws, applicable law and any
national securities exchange or other trading facility on  which the Series B is
listed or traded at the time. Whether the vote or consent of the holders of a 
plurality, majority or other portion of the shares of Series B and any Voting
Preferred Stock has  been cast or given on any matter on which the holders of
shares of Series B are entitled to vote  shall be determined by the Corporation
by reference to the specified liquidation amounts of the  shares voted or
covered by the consent.                                           6.   
Redemption. The shares of Series B shall not be redeemable.                     
                     7.    Rank. Any stock of any class or classes or series of
the Corporation shall  be deemed to rank:                                       
           (a)    prior to shares of the Series B, either as to dividends or
upon liquidation,  dissolution or winding up, or both, if the holders of stock
of such class or classes or series shall  be entitled by the terms thereof to
the receipt of dividends or of amounts distributable upon  liquidation,
dissolution or winding up, as the case may be, in preference or priority to the 
Holders of shares of the Series B;                                         
 (b)    on a parity with shares of the Series B, either as to dividends or upon 
liquidation, dissolution or winding up, or both, whether or not the dividend
rates, dividend  payment dates, or redemption or liquidation prices per share
thereof be different from those of  the Series B, if the holders of stock of
such class or classes or series shall be entitled by the terms  thereof to the
receipt of dividends or of amounts distributed upon liquidation, dissolution or 
winding up, as the case may be, in proportion to their respective dividend rates
or liquidation  prices, without preference or priority of one over the other as
between the holders of such stock  and the Holders of shares of Series B (the
term “Parity Preferred Stock” being used to refer to  any stock on a parity with
the shares of Series B, either as to dividends or upon liquidation,  dissolution
or winding up, or both, as the content may require); and                       
                   (c)    junior to shares of the Series B, either as to
dividends or upon liquidation,  dissolution or winding up, or both, if such
class or classes or series shall be common stock or if 


-8-

--------------------------------------------------------------------------------

the Holders of the Series B shall be entitled to the receipt of dividends or of
amounts  distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or  priority to the holders of stock of such class or
classes or series.                                           The Series B shall
rank, as to dividends and upon liquidation, dissolution or  winding up, on a
parity with the Series A and any Parity Preferred Stock issued hereafter.       
                                   8.    Additional Definitions. As used herein
with respect to Series B:                                           “Capital
Stock” of any Person means any and all shares, interests, rights to  purchase,
warrants, options, participations or other equivalents of or interests in
(however  designated) equity of such Person, including any preferred stock,
excluding any debt securities  convertible into such equity.                   
                       “Cash” means such coin or currency of the United States
as at any time of  payment is legal tender for the payment of public and private
debts.                                            “Close of Business” means 5:00
p.m., New York City time.                                           “Closing
Price” of the Common Stock or any securities distributed in a Spin-Off,  as the
case may be, means, as of any date of determination:                           
               (a)    the closing price on that date or, if no closing price is
reported, the last  reported sale price, of shares of the Common Stock or such
other securities on the New York  Stock Exchange on that date; or               
                           (b)    if the Common Stock or such other securities
are not traded on the New  York Stock Exchange, the closing price on that date
as reported in composite transactions for the  principal U.S. national or
regional securities exchange on which the Common Stock or such  other securities
are so traded or, if no closing price is reported, the last reported sale price
of  shares of the Common Stock or such other securities on the principal U.S.
national or regional  securities exchange on which the Common Stock or such
other securities are so traded on that  date; or                               
               (c)    if the Common Stock or such other securities are not
traded on a U.S.  national or regional securities exchange, the last quoted bid
price on that date for the Common  Stock or such other securities in the
over-the-counter market as reported by Pink Sheets LLC or a  similar
organization; or                                           (d)    if the Common
Stock or such other securities are not so quoted by Pink  Sheets LLC or a
similar organization, the market price of the Common Stock or such other 
securities on that date as determined by a nationally recognized independent
investment banking  not affiliated with the Corporation retained by the
Corporation for this purpose.                                           For the
purposes of this Certificate of Designations, all references herein to the 
closing price and the last reported sale price of the Common Stock on the New
York Stock 


-9-

--------------------------------------------------------------------------------

Exchange shall be such closing price and last reported sale price as reflected
on the website of  the New York Stock Exchange (www.nyse.com) and as reported by
Bloomberg Professional  Service; provided that in the event that there is a
discrepancy between the closing price and the  last reported sale price as
reflected on the website of the New York Stock Exchange and as  reported by
Bloomberg Professional Service, the closing price and the last reported sale
price on  the website of the New York Stock Exchange shall govern.             
                             “Common Stock” means the common stock, $0.01 par
value, of the Corporation.                                           “Conversion
Agent” shall mean BNY Mellon Shareowner Services, acting in its  capacity as
conversion agent for the Series B, and its successors and assigns or any other 
conversion agent appointed by the Corporation.                                 
         “Conversion Date” means each of a Mandatory Conversion Date and a Non- 
Mandatory Conversion Date.                                           “Conversion
Price” at any time means for each share of Series B the price equal  to $1,000
divided by the Conversion Rate in effect at such time (initially $31.25).       
                                   “Conversion Rate” means initially 32 shares
of Common Stock per share of Series  B, subject to adjustment in accordance with
the provisions of this Certificate of Designations.                             
             “Depositary” means DTC or its nominee or any successor depositary
appointed  by the Corporation.                                           “DTC”
means The Depository Trust Company, together with its successors and  assigns. 
                                         “Exchange Act” means the Securities
Exchange Act of 1934, as amended.                                         
 “Ex-Dividend Date” means the first date on which the Common Stock trades, 
regular way, on the relevant exchange, or in the relevant market from which the
Closing Price  was obtained, without the right to receive such dividend or
distribution.                                           “Fair Market Value”
means the amount which a willing buyer would pay a  willing seller in an
arm’s-length transaction as determined by the Board of Directors.               
                           “Full Mandatory Conversion Date” means the 3rd
Trading Day immediately  following the first date after the second anniversary
of the Issue Date as of which, for 20 Trading  Days within any period of 30
consecutive Trading Days beginning after such second anniversary  and preceding
such date, the Closing Price of the Common Stock has exceeded 150% of the then 
applicable Conversion Price.                                         
 “Fundamental Change” means the occurrence, prior to the Full Mandatory 
Conversion Date, of one of the following: 


-10-

--------------------------------------------------------------------------------

                                       (i)    a “person” or “group” within the
meaning of Section 13(d) of the  Exchange Act files a Schedule TO or any
schedule, form or report under the Exchange Act  disclosing that such person or
group has become the direct or indirect ultimate “beneficial  owner,” as defined
in Rule 13d-3 under the Exchange Act, of common equity of the Corporation 
representing more than 50% of the voting power of the outstanding Common Stock; 
                                         (ii)    consummation of any
consolidation or merger of the Corporation or  similar transaction or any sale,
lease or other transfer in one transaction or a series of transactions  of all
or substantially all of the consolidated assets of the Corporation and its
subsidiaries, taken  as a whole, to any Person other than one of the
Corporation’s subsidiaries, in each case pursuant  to which the Common Stock
will be converted into, or receive a distribution of the proceeds in,  cash,
securities or other property, other than pursuant to a transaction in which the
Persons that  “beneficially owned” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly,  voting shares of the Corporation immediately
prior to such transaction beneficially own, directly  or indirectly, voting
shares representing a majority of the total voting power of all outstanding 
classes of voting shares of the continuing or surviving Person or the ultimate
parent entity  thereof immediately after the transaction; or                   
                       (iii)    shares of the Common Stock or shares of any
other stock into which the  Series B is convertible are not listed for trading
on any United States national securities  exchange or cease to be traded in
contemplation of a delisting (other than as a result of a  transaction described
in clause (ii) above);    provided, however, that a Fundamental Change with
respect to clauses (i) and (ii) above will not  be deemed to have occurred if at
least 90% of the consideration received by holders of the  Common Stock in the
transaction or transactions consists of shares of common stock or  American
Depositary Receipts in respect of common stock that are traded on a U.S.
national  securities exchange or that will be so traded when issued or exchanged
in connection with a  Fundamental Change; and provided, further, that with
respect to any shares of Series B that are  beneficially owned by the Initial
Holder or its affiliates, a Fundamental Change with respect to  clauses (i) or
(ii) above will not be deemed to have occurred if the Initial Holder or any of
its  affiliates is part of the person or group referred to in clause (i) above
or is a counterparty to the  Corporation in any of the transactions referred to
in clause (ii) above.                                           “Holder” means
the Person in whose name the shares of Series B are registered,  which may be
treated by the Corporation, Transfer Agent, Registrar, dividend disbursing
agent  and Conversion Agent as the absolute owner of the shares of Series B for
the purpose of  disbursing dividends and settling conversions and for all other
purposes.                                           “Initial Holder” means
Mitsubishi UFJ Financial Group, Inc.   
                                       “Issue Date” means October [__], 2008,
the date of original issuance of the Series B.       


-11-

--------------------------------------------------------------------------------

                                       “Junior Stock” means any class or series
of capital stock of the Corporation that  ranks junior to Series B as to the
payment of dividends and rights in dissolution, liquidation and  winding up of
the Corporation. Junior Stock includes the Common Stock.                       
                   “Make-Whole Acquisition” means the occurrence, prior to the
Full Mandatory  Conversion Date, of one of the following:   
                                       (i)    a “person” or “group” within the
meaning of Section 13(d) of the  Exchange Act files a Schedule TO or any
schedule, form or report under the Exchange Act  disclosing that such person or
group has become the direct or indirect ultimate “beneficial  owner,” as defined
in Rule 13d-3 under the Exchange Act, of common equity of the Corporation 
representing more than 50% of the voting power of the outstanding Common Stock;
or                                           (ii)    consummation of any
consolidation or merger of the Corporation or  similar transaction or any sale,
lease or other transfer in one transaction or a series of transactions  of all
or substantially all of the consolidated assets of the Corporation and its
subsidiaries, taken  as a whole, to any Person other than one of the
Corporation’s subsidiaries, in each case pursuant  to which the Common Stock
will be converted into, or receive distributions of the proceeds in,  cash,
securities or other property, other than pursuant to a transaction in which the
Persons that  “beneficially owned” (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly,  voting shares of the Corporation immediately prior
to such transaction beneficially own, directly  or indirectly, voting shares
representing a majority of the total voting power of all outstanding  classes of
voting shares of the continuing or surviving Person or the ultimate parent
entity  thereof immediately after the transaction;    provided, however, that a
Make-Whole Acquisition will not be deemed to have occurred if at  least 90% of
the consideration received by holders of the Common Stock in the transaction or 
transactions consists of shares of common stock or American Depositary Receipts
in respect of  common stock that are traded on a U.S. national securities
exchange or that will be so traded  when issued or exchanged in connection with
a Make-Whole Acquisition; and provided, further,  that with respect to any
shares of Series B that are beneficially owned by the Initial Holder or its 
affiliates, a Make-Whole Acquisition will not be deemed to have occurred if the
Initial Holder or  any of its affiliates is part of the person or group referred
to in clause (i) above or is a  counterparty to the Corporation in any of the
transactions referred to in clause (ii) above.   
                                       “Make-Whole Acquisition Stock Price”
means the consideration paid per share of  Common Stock in a Make-Whole
Acquisition. If such consideration consists only of cash, the  Make-Whole
Acquisition Stock Price shall equal the amount of cash paid per share of Common 
Stock. If such consideration consists of any property other than cash, the
Make-Whole  Acquisition Stock Price shall be the average of the Closing Price
per share of Common Stock on  each of the 10 consecutive Trading Days up to, but
not including, the Make-Whole Acquisition  Effective Date.       
                                       “Mandatory Conversion Date” means a
Partial Mandatory Conversion Date or a  Full Mandatory Conversion Date. 


-12-

--------------------------------------------------------------------------------

                                       “Non-Mandatory Conversion Date” means an
Early Conversion Date, a Make-  Whole Acquisition Conversion Date or a
Fundamental Change Conversion Date.                                         
 “Open of Business” means 9:00 a.m., New York City time.                       
                   “Ownership Limit” means a number of shares of Common Stock
equal to 0.149  times the sum, without duplication, of (1) the total number of
outstanding shares of Common  Stock on such date of measurement and (2) the
total number of shares of Common Stock to be  converted on the Partial Mandatory
Conversion Date.                                           “Parity Stock” means
any other class or series of stock of the Corporation that  ranks equally with
the Series B in the payment of dividends and rights in dissolution, liquidation 
and winding up of the Corporation.                                         
 “Partial Mandatory Conversion Date” means the 3rd Trading Day immediately 
following the first date after the first anniversary of the Issue Date as of
which, for 20 Trading  Days within any period of 30 consecutive Trading Days
beginning after such first anniversary  and preceding such date, the Closing
Price of the Common Stock has exceeded 150% of the then  applicable Conversion
Price.                                           “Person” means a legal person,
including any individual, corporation, estate,  partnership, joint venture,
association, joint-stock company, limited liability company or trust.           
                               “Preferred Stock” means any and all series of
preferred stock of the Corporation,  including the Series B.                   
                       “Reference Price” means the price per share of Common
Stock in connection with  a Fundamental Change. If the holders of shares of
Common Stock receive only cash in  connection with the Fundamental Change, the
Reference Price shall be the cash amount paid per  share. Otherwise the
Reference Price shall be the average of the Closing Price per share of  Common
Stock on each of the 10 Trading Days up to, but not including, the effective
date of the  Fundamental Change.                                         
 “Registrar” shall mean BNY Mellon Shareowner Services, acting in its capacity 
as registrar for the Series B, and its successors and assigns or any other
registrar appointed by the  Corporation.                                       
   “Securities Purchase Agreement” means the Securities Purchase Agreement, 
dated as of December 19, 2007, between the Corporation and the Investor listed
on the signature  page thereto.                                         
 “Subsidiary” means with respect to any Person, any other Person more than
fifty  percent (50%) of the shares of the voting stock or other voting interests
of which are owned or  controlled, or the ability to select or elect more than
fifty percent (50%) of the directors or  similar managers is held, directly or
indirectly, by such first Person or one or more of its  Subsidiaries or by such
first Person and one or more of its Subsidiaries. 


-13-

--------------------------------------------------------------------------------

                                       “Trading Day” means a day on which the
Common Stock (i) is not suspended  from trading on any national or regional
securities exchange or association or over-the-counter  market at the Close of
Business and (ii) has traded at least once on the national or regional 
securities exchange or association or over-the-counter market that is the
primary market for the  trading of the Common Stock.                           
               “Transfer Agent” shall mean BNY Mellon Shareowner Services,
acting in its  capacity as transfer agent for the Series B, and its respective
successors and assigns or any other  transfer agent appointed by the
Corporation.                                           9.    Early Conversion at
the Option of the Holder. Other than during a Make-  Whole Acquisition
Conversion Period, any Holder shall have the right to convert such Holder’s 
shares of Series B, in whole or in part (but in no event less than one share of
Series B), at any  time prior to the Full Mandatory Conversion Date (“Early
Conversion”), into shares of Common  Stock at the then applicable Conversion
Rate, subject to satisfaction of the conversion procedures  set forth in Section
10(b). The date of such Early Conversion is referred to herein as the “Early 
Conversion Date.”                                                   10.   
Conversion.                                           (a)    Mandatory
Conversion on Mandatory Conversion Date.        (i)    On the Partial Mandatory
Conversion Date, one half of the  outstanding shares of Series B held by each
Holder thereof will mandatorily convert into shares  of Common Stock at the then
applicable Conversion Rate; provided that to the extent such  conversion would
result in the number of shares of Common Stock beneficially owned by the 
Initial Holder and its affiliates exceeding the Ownership Limit (such shares of
Common Stock  that would exceed the Ownership Limit, the “Excess Shares”) the
number of shares of Series B  of the Initial Holder so converted on the Partial
Mandatory Conversion Date shall be limited to  the number of shares of Series B
such that after giving effect to such conversion, the shares of  Common Stock
beneficially owned by the Initial Holder and its affiliates equal the Ownership 
Limit; and provided further, that to the extent that there are Excess Shares and
shares of  Common Stock are issued upon settlement of the equity units sold
pursuant to the Securities  Purchase Agreement after the Partial Mandatory
Conversion Date and prior to the Full  Mandatory Conversion Date, outstanding
shares of Series B held by the Initial Holder will  mandatorily convert into
shares of Common Stock (but not greater than the number of Excess  Shares) at
the then applicable Conversion Rate provided that the number of shares of Series
B of  the Initial Holder so converted shall be limited to the number of shares
of Series B such that after  giving effect to such conversion, the shares of
Common Stock beneficially owned by the Initial  Holder and its affiliates do not
exceed the Ownership Limit. No action shall be required by the  Holder thereof.
The person or persons entitled to receive the shares of Common Stock issuable 
upon mandatory conversion of Series B will be treated as the record Holder(s) of
such shares of  Common Stock as of the Close of Business on the Partial
Mandatory Conversion Date. Except  as provided under Section 11(a)(xv), prior to
the Close of Business on the Partial Mandatory  Conversion Date, the shares of
Common Stock issuable upon conversion of the Series B will not 


-14-

--------------------------------------------------------------------------------

be deemed to be outstanding for any purpose and Holders shall have no rights
with respect to  such shares of Common Stock, including voting rights, rights to
respond to tender offers and  rights to receive any dividends or other
distributions on the Common Stock, by virtue of holding  the Series B.         
          (ii)    On the Full Mandatory Conversion Date, all of the outstanding 
shares of Series B will mandatorily convert into shares of Common Stock at the
then applicable  Conversion Rate. No action shall be required by the Holder
thereof. The person or persons  entitled to receive the shares of Common Stock
issuable upon mandatory conversion of Series B  will be treated as the record
holder(s) of such shares of Common Stock as of the Close of  Business on the
Full Mandatory Conversion Date. Except as provided under Section 11(a)(xv), 
prior to the Close of Business on the Full Mandatory Conversion Date, the shares
of Common  Stock issuable upon conversion of the Series B will not be deemed to
be outstanding for any  purpose and Holders shall have no rights with respect to
such shares of Common Stock,  including voting rights, rights to respond to
tender offers and rights to receive any dividends or  other distributions on the
Common Stock, by virtue of holding the Series B.        (iii)    In addition to
the number of shares of Common Stock issuable  pursuant to this Section 10(a),
if applicable, the Holders on a Mandatory Conversion Date shall  have the right
to receive an amount equal to any declared and unpaid dividends on the Series B 
for the most recent Dividend Period ending on a Mandatory Conversion Date to the
extent such  Holders were the Holders of record as of the Dividend Record Date
for such dividend.                                           (b)    Conversion
Procedures for a Non-Mandatory Conversion Date. To effect  conversion on a
Non-Mandatory Conversion Date, a Holder who:        (i)    holds a beneficial
interest in a global certificate representing the  Series B must deliver to DTC
the appropriate instruction form for conversion pursuant to DTC’s  conversion
program and, if required, pay funds equal to the dividend payable on the next 
Dividend Payment Date to which such Holder is not entitled by virtue of Section
10(e) and, if  required, pay all transfer or similar taxes or duties, if any;
or        (ii)    holds shares of Series B in certificated form must:           
(A)    complete and manually sign the conversion notice on the                 
                       back of the Series B certificate or a facsimile of the
conversion notice;            (B)    deliver the completed conversion notice and
the certificated                                         shares of Series B to
be converted to the Conversion Agent;            (C)    if required, furnish
appropriate endorsements and transfer                                       
 documents;                    (D)    if required, pay funds equal to the
dividend payable on the                                         next Dividend
Payment Date to which such Holder is not entitled by virtue of                 
                       Section 10(e); and     


-15-

--------------------------------------------------------------------------------

                       (E)    if required, pay all transfer or similar taxes or
duties, if any.                                           The conversion will be
effective on the date on which a Holder has satisfied all of  the foregoing
requirements, to the extent applicable, which shall be the applicable Non- 
Mandatory Conversion Date. A Holder will not be required to pay any transfer or
similar taxes  or duties relating to the issuance or delivery of Common Stock if
such Holder exercises its  conversion rights, but such Holder will be required
to pay any transfer or similar tax or duty that  may be payable relating to any
transfer involved in the issuance or delivery of Common Stock in  a name other
than the name of such Holder. A certificate representing Common Stock will be 
issued and delivered only after all applicable taxes and duties, if any, payable
by the Holder have  been paid in full.                                         
         The person or persons entitled to receive the Common Stock issuable
upon  conversion shall be treated for all purposes as the record Holder(s) of
such shares of Common  Stock as of the Close of Business on the applicable
Non-Mandatory Conversion Date. No  allowance or adjustment, except as set forth
in Section 11(a), shall be made in respect of  dividends payable to Holders of
Common Stock of record as of any date prior to such applicable  Non-Mandatory
Conversion Date. Prior to such applicable Non-Mandatory Conversion Date,  shares
of Common Stock issuable upon conversion of any shares of Series B shall not be
deemed  outstanding for any purpose, and Holders shall have no rights with
respect to the Common Stock  (including voting rights, rights to respond to
tender offers for the Common Stock and rights to  receive any dividends or other
distributions on the Common Stock) by virtue of holding shares of  Series B.   
                                               In the event that a conversion is
effected with respect to shares of Series B  representing fewer than all the
shares of Series B held by a Holder, upon such conversion the  Corporation shall
execute and the Registrar shall countersign and deliver to the Holder thereof,
at  the expense of the Corporation, a certificate evidencing the shares of
Series B as to which  conversion was not effected.       
                                       The Corporation shall deliver the shares
of Common Stock to which the Holder  converting pursuant to Section 9(a) is
entitled on or prior to the third Trading Day immediately  following the
applicable Non-Mandatory Conversion Date.                                       
   (c)    Conversion Upon Make-Whole Acquisition.                               
           (i)    In the event of a Make-Whole Acquisition, each Holder shall
have the                     option to convert its shares of Series B (a
“Make-Whole Acquisition Conversion”) at the                     then applicable
Conversion Rate during the period (the “Make-Whole Acquisition 
                   Conversion Period”) beginning on the effective date of the
Make-Whole Acquisition (the                     “Make-Whole Acquisition
Effective Date”) and ending on the date that is 30 days after the               
     Make-Whole Acquisition Effective Date and receive an additional number of
shares of                     Common Stock in the form of Make-Whole Shares as
set forth in this Section 10(c). The                     date of such Make-Whole
Acquisition Conversion is referred to herein as the “Make-                   
 Whole Acquisition Conversion Date.” 


-16-

--------------------------------------------------------------------------------

                   (ii)    The number of “Make-Whole Shares” shall be determined
for the Series B  by reference to the table below for the applicable Make-Whole
Acquisition Effective  Date and the applicable Make-Whole Acquisition Stock
Price: 


Effective Date    $25.25  $26.00  $27.50  $30.00  $32.50  $35.00  $37.50 
$40.00  October [ ], 2008    7.6040    7.1523    6.3231    5.1706    4.2577   
3.5420    2.9855    2.5588  October [ ], 2009    7.6040    7.0734    6.2025   
4.9612    3.9362    3.0896    2.3903    1.8122  October [ ], 2010               
                  and thereafter    7.6040    7.0758    6.1992    4.9399   
3.8789    2.9723    2.1872    1.4965    Effective Date    $45.00  $50.00 
$55.00  $60.00  $70.00  $80.00  $90.00  $100.00  October [ ], 2008    1.9853   
1.6463    1.4313    1.2805    1.0698    0.9198    0.8044    0.7122  October [ ],
2009    0.9388    0.6034    0.5113    0.4532    0.3777    0.3252    0.2847   
0.2523  October [ ], 2010                                  and thereafter   
0.3474    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000 


                   (A)    The exact Make-Whole Acquisition Stock Prices and
Effective  Dates may not be set forth in the table above, in which case:       
(1)    if the Make-Whole Acquisition Stock Price is between two                 
   Make-Whole Acquisition Stock Price amounts in the table or the Make-         
           Whole Acquisition Effective Date is between two dates in the table,
the                     number of Make-Whole Shares will be determined by
straight-line                     interpolation between the number of Make-Whole
Shares set forth for the                     higher and lower Make-Whole
Acquisition Stock Price amounts and the                     two Make-Whole
Acquisition Effective Dates, as applicable, based on a                   
 365-day year;        (2)    if the Make-Whole Acquisition Stock Price is in
excess of                     $100.00 per share (subject to adjustment pursuant
hereto), no Make-                     Whole Shares will be issued upon
conversion of the Series B; and        (3)    if the Make-Whole Acquisition
Stock Price is less than                     $25.25 per share (subject to
adjustment pursuant hereto), no Make-Whole                     Shares will be
issued upon conversion of the Series B.                       (B)    The
Make-Whole Acquisition Stock Prices set forth in the table  above (and the
corresponding prices set forth in clauses (2) and (3) above) are  subject to
adjustment pursuant hereto and shall be adjusted as of any date the 


-17-

--------------------------------------------------------------------------------

                   Conversion Rate is adjusted. The adjusted Make-Whole
Acquisition Stock Prices                     (and corresponding prices set forth
in clauses (2) and (3) above) shall equal the                     Make-Whole
Acquisition Stock Prices (and corresponding prices set forth in                 
   clauses (2) and (3) above), respectively, applicable immediately prior to
such                     adjustment multiplied by a fraction, the numerator of
which is the Conversion                     Rate immediately prior to the
adjustment giving rise to the Make-Whole                     Acquisition Stock
Price adjustments and the denominator of which is the                   
 Conversion Rate as so adjusted. The number of Make-Whole Shares in the table   
                 above shall also be subject to adjustment in the same manner as
the Conversion                     Rate pursuant to Section 11.        (iii)   
On or before the twentieth day prior to the date on which the Corporation
anticipates consummating the Make-Whole Acquisition (or, if later, within two
Business Days after the Corporation becomes aware of a Make-Whole Acquisition
described in the Corporation, by first-class mail, postage prepaid, to the
Holders as they appear in the  records of the Corporation. Such notice shall
contain:    (A)  the date on which the Make-Whole Acquisition is anticipated to
be effected;       (B)    the date, which shall be 30 days after the Make-Whole
Acquisition                     Effective Date, by which the Make-Whole
Acquisition conversion option must be                     exercised;           
(C)    the amount of cash, securities and other consideration payable per       
             share of Common Stock or Series B, respectively; and        (D)   
the instructions a Holder must follow to exercise its conversion               
     option in connection with such Make-Whole Acquisition.   
                   (iv)    To exercise a Make-Whole Acquisition Conversion
option, a Holder must,  no later than the Close of Business on the date by which
the Make-Whole Acquisition  Conversion option must be exercised as specified in
the notice delivered under  Section 10(c)(iii), comply with the procedures set
forth in Section 10(b).                       (v)    If a Holder does not elect
to exercise the Make-Whole Acquisition  Conversion option pursuant to this
Section 10(c), the shares of Series B or successor  securities held by it shall
remain outstanding but shall not be eligible to receive Make-  Whole Shares.   
                       (vi)    Upon a Make-Whole Acquisition Conversion, the
Conversion Agent shall,  except as otherwise provided in the instructions
provided by the Holder thereof in the  written notice provided to the
Corporation or its successor as set forth in Section 10(b),  deliver to the
Holder such cash, securities or other property as are issuable with respect to 
Make-Whole Shares in the Make-Whole Acquisition. 


-18-

--------------------------------------------------------------------------------

                                       (vii)    In the event that a Make-Whole
Acquisition Conversion is effected with                     respect to shares of
Series B or successor securities representing fewer than all the shares         
           of Series B or successor securities held by a Holder, upon such
Make-Whole Acquisition                     Conversion, the Corporation or its
successor shall execute and the Conversion Agent                     shall,
unless otherwise instructed in writing, countersign and deliver to the Holder
thereof,                     at the expense of the Corporation or its
successors, a certificate evidencing the shares of                     Series B
or such successor securities held by the Holder as to which a Make-Whole       
             Acquisition Conversion was not effected.                           
               (viii)    If a Holder elects to convert its shares of Series B in
connection with a                     Make-Whole Acquisition, such Holder shall
not be entitled to an adjusted conversion                     price pursuant to
Section 10(g) to the extent such Make-Whole Acquisition also                   
 constitutes a Fundamental Change.                                         
 (d)    Registration of Common Stock. In the event that a Holder shall not by 
written notice designate the name in which shares of Common Stock to be issued
upon  conversion of such Series B should be registered or the address to which
the certificate or  certificates representing such shares of Common Stock should
be sent, the Corporation shall be  entitled to register such shares, and make
such payment, in the name of the Holder as shown on  the records of the
Corporation and to send the certificate or certificates representing such
shares  of Common Stock to the address of such Holder shown on the records of
the Corporation.                                           (e)    Dividends. If
a Non-Mandatory Conversion Date on which a Holder  elects to convert Series B is
prior to the Close of Business on the Dividend Record Date relating  to any
declared dividend for the Dividend Period in which such Holder is electing to
convert,  such Holder will not have the right to receive any declared dividends
for that Dividend Period. If  a Non-Mandatory Conversion Date on which a Holder
elects to convert Series B is after the  Close of Business on the Dividend
Record Date for any declared dividend and prior to the  Dividend Payment Date,
such Holder shall receive that dividend on the relevant Dividend  Payment Date
if such Holder was the Holder of record at the Close of Business on the
Dividend  Record Date for that dividend. Notwithstanding the preceding sentence,
if the Non-Mandatory  Conversion Date is after the Close of Business on the
Dividend Record Date and prior to the  Open of Business on the Dividend Payment
Date, whether or not such Holder was the Holder of  record at the Close of
Business on the Dividend Record Date, the Holder must pay to the  Conversion
Agent upon conversion of the shares of Series B an amount in cash equal to the 
dividend payable on the Dividend Payment Date for the then-current Dividend
Period on the  shares of Series B being converted.                             
             (f)    Outstanding Shares of Series B. Shares of Series B shall
cease to be  outstanding on the applicable Conversion Date, subject to the right
of Holders of such shares to  receive shares of Common Stock issuable upon
conversion of such shares of Series B.                                         
 (g)    Conversion Upon Fundamental Change.                                     
     (i)    If the Reference Price in connection with a Fundamental Change is
less                     than the then applicable Conversion Price, a Holder may
convert each share of Series B 


-19-

--------------------------------------------------------------------------------

during the period beginning on the effective date of the Fundamental Change and
ending  on the date that is 30 days after the effective date of such Fundamental
Change at an  adjusted conversion price equal to the greater of (1) the
Reference Price and (2) $12.625,  subject to adjustment as described herein (the
“Base Price”). The date of such  conversion upon a Fundamental Change is
referred to herein as the “Fundamental  Change Conversion Date.”               
       (ii)    The Base Price shall be adjusted as of any date the Conversion
Rate of the  Series B is adjusted pursuant hereto. The adjusted Base Price shall
equal the Base Price  applicable immediately prior to such adjustment multiplied
by a fraction, the numerator  of which is the Conversion Rate immediately prior
to the adjustment giving rise to the  Base Price adjustment and the denominator
of which is the Conversion Rate as so  adjusted. If the Reference Price is less
than the Base Price, Holders shall receive a  maximum of 79.2079 shares of
Common Stock per share of Series B (subject to  adjustment in a manner inverse
to the adjustments to the Base Price).                       (iii)    On or
before the 20th day prior to the date on which the Corporation  anticipates
consummating the Fundamental Change (or, if later, within two Business  Days
after the Corporation becomes aware of a Fundamental Change described in clause 
(i) of the definition of such term), a written notice shall be sent by or on
behalf of the  Corporation, by first-class mail, postage prepaid, to the Holders
as they appear in the  records of the Corporation. Such notice shall contain:   
    (A)    the date on which the Fundamental Change is anticipated to be       
             effected; and            (B)    the date, which shall be 30 days
after the effective date of a                     Fundamental Change, by which
the Fundamental Change conversion option must                     be exercised. 
                         (iv)    On the effective date of a Fundamental Change,
another written notice  shall be sent by or on behalf of the Corporation, by
first-class mail, postage prepaid, to  the Holders as they appear in the records
of the Corporation. Such notice shall contain:        (A)    the date that shall
be 30 days after the effective date of the                     Fundamental
Change;        (B)    the adjusted conversion price following the Fundamental
Change;        (C)    the amount of cash, securities and other consideration
payable per                     share of Common Stock or Series B, respectively;
and        (D)    the instructions a Holder must follow to exercise its
conversion                     option in connection with such Fundamental
Change. 


-20-

--------------------------------------------------------------------------------

                                       (v)    To exercise its conversion option
upon a Fundamental Change, a Holder                     must, no later than the
Close of Business on the date by which the conversion option                   
 upon the Fundamental Change must be exercised as specified in the notice
delivered                     under Section 10(g)(iv), comply with the
procedures set forth in Section 10(b).                                         
 (vi)    If a Holder does not elect to exercise its conversion option upon a   
                 Fundamental Change pursuant to this Section 10(g), the shares
of Series B or successor                     securities held by it will remain
outstanding but shall not thereafter be entitled to convert                   
 in accordance with Section 10(g).                                         
 (vii)    Upon a conversion upon a Fundamental Change, the Conversion Agent     
               shall, except as otherwise provided in the instructions provided
by the Holder thereof in                     the written notice provided to the
Corporation or its successor as set forth in                     Section 10(b),
deliver to the Holder such cash, securities or other property as are issuable   
                 with respect to the adjusted conversion price following the
Fundamental Change.                                           (viii)    In the
event that a conversion upon a Fundamental Change is effected with             
       respect to shares of Series B or successor securities representing fewer
than all the shares                     of Series B or successor securities held
by a Holder, upon such conversion the                     Corporation or its
successor shall execute and the Conversion Agent shall, unless                 
   otherwise instructed in writing, countersign and deliver to the Holder
thereof, at the                     expense of the Corporation, a certificate
evidencing the shares of Series B or such                     successor
securities held by the Holder as to which a conversion upon a Fundamental       
             Change was not effected.                                         
 (ix)    If a Holder elects to convert its shares of Series B in connection with
a                     Fundamental Change, such Holder shall not be entitled to
Make-Whole Shares pursuant                     to Section 10(c) to the extent
such Fundamental Change also constitutes a Make-Whole                   
 Acquisition.                                                   (h)    A Holder
cannot effect both a Make-Whole Acquisition Conversion and a  Fundamental Change
Conversion with respect to a share of Series B.                                 
         (i)    Notwithstanding anything to the contrary in this Certificate of 
Designations, a Holder of shares of Series B shall not, for a period of 35
calendar days after any  Conversion Date, sell any shares of Common Stock or
other equity securities it receives upon  conversion of the shares it converted
on such Conversion Date.                                           11.   
Anti-Dilution Adjustments.                                           (a)    The
Conversion Rate shall be adjusted from time to time by the  Corporation as
follows:            (i)    If the Corporation, at any time or from time to time
while any of  the Series B is outstanding, issues shares of Common Stock as a
dividend or distribution on  shares of Common Stock, or if the Corporation
effects a share split or share combination in 


-21-

--------------------------------------------------------------------------------

respect of the Common Stock, then the Conversion Rate shall be adjusted based on
the following  formula: 


CR' = CR0    X   OS'          OS0


where            CR0    =    the Conversion Rate in effect immediately prior to
the          Close of Business on the Record Date for such dividend or         
distribution, or the Close of Business on the effective date          of such
share split or combination, as applicable;    CR'    =    the new Conversion
Rate in effect immediately after the          Close of Business on the Record
Date for such dividend or          distribution, or the Close of Business on the
effective date          of such share split or share combination, as
applicable;    OS0    =    the number of shares of Common Stock outstanding     
    immediately prior to the Close of Business on the Record          Date for
such dividend or distribution, or the Close of          Business on the
effective date of such share split or share          combination, as applicable;
and    OS'    =    the number of shares of Common Stock outstanding         
immediately after such dividend or distribution, or the          Close of
Business on the effective date of such share split  or share combination, as
applicable.


                                The Corporation will not pay any dividend or
make any distribution on shares of  Common Stock held in treasury by the
Corporation.                                                               (ii) 
  Except as otherwise provided for by Section 11(a)(iv) below, if the 
Corporation, at any time or from time to time while any of the Series B is
outstanding, distributes  to all or substantially all holders of its outstanding
shares of Common Stock any rights or  warrants entitling them for a period of
not more than 45 calendar days from the Record Date of  such distribution to
subscribe for or purchase shares of Common Stock at a price per share less  than
the Closing Price of the Common Stock on the Trading Day immediately preceding
the  Record Date of such distribution, the Conversion Rate shall be adjusted
based on the following  formula:     


        CR' = CR0    X   OS0 + X                                       OS0 +Y   
               


-22-

--------------------------------------------------------------------------------

where            CR0    =    the Conversion Rate in effect immediately prior to
the          Close of Business on the Record Date for such         
distribution;    CR'    =    the new Conversion Rate in effect immediately after
the          Close of Business on the Record Date for such         
distribution;    OS0    =    the number of shares of Common Stock outstanding   
      immediately prior to the Close of Business on the Record          Date for
such distribution;    X    =    the total number of shares of Common Stock
issuable          pursuant to such rights or warrants; and    Y    =    the
number of shares of Common Stock equal to the          aggregate price payable
to exercise such rights or warrants          divided by the average of the
Closing Prices of the          Common Stock over the ten consecutive Trading
Day          period ending on the Trading Day immediately preceding          the
Ex-Dividend Date for such distribution. 


                                       To the extent that shares of Common Stock
are not delivered pursuant to such  rights or warrants upon the expiration or
termination of such rights or warrants, the Conversion  Rate shall be readjusted
to the Conversion Rate which would then be in effect had the  adjustments made
upon the distribution of such rights or warrants been made on the basis of the 
delivery of only the number of shares of Common Stock actually delivered.       
                                   In determining the aggregate price payable to
exercise such rights or warrants,  there shall be taken into account any amount
payable on exercise thereof, with the value of such  consideration, if other
than Cash, to be determined in good faith by the Corporation’s Board of 
Directors.                                                                 
 (iii)    If the Corporation, at any time or from time to time while any of  the
Series B is outstanding, shall, by dividend or otherwise, distribute to all or
substantially all  holders of its Common Stock shares of any class of Capital
Stock of the Corporation (other than  Common Stock as covered by Section
11(a)(i) above), evidences of its indebtedness, assets,  property or rights or
warrants to acquire the Corporation’s Capital Stock or other securities, but 
excluding (i) dividends or distributions as to which an adjustment under Section
11(a)(i), Section  11(a)(ii) or Section 11(a)(iv) hereof shall apply, (ii)
dividends or distributions paid exclusively in  Cash and (iii) Spin-Offs to
which the provision set forth below in this Section 11(a)(iii) shall  apply (any
of such shares of Capital Stock, indebtedness, assets, property or rights or
warrants to  acquire the Corporation’s Common Stock or other securities,
hereinafter in this Section 11(a)(iii) 


-23-

--------------------------------------------------------------------------------

called the “Distributed Property”), then, in each such case the Conversion Rate
shall be adjusted  based on the following formula: 


    CR' =                       CR0   X   SP0                              SP
-FMV                Where                CR0     =    the Conversion Rate in
effect immediately prior to the          Close of Business on the Record Date
for such          distribution;    CR'     =    the new Conversion Rate in
effect immediately after the          Close of Business on the Record Date for
such          distribution;    SP0     =    the average of the Closing Prices of
the Common Stock          over the ten consecutive Trading Day period ending on
the          Trading Day immediately preceding the Ex-Dividend Date          for
such distribution; and    FMV     =    the fair market value (as determined in
good faith by the          Corporation’s Board of Directors) of the portion of 
        Distributed Property with respect to each outstanding share          of
Common Stock on the Record Date for such          distribution. 


                                       Notwithstanding the foregoing, if the
then fair market value (as so determined) of  the portion of the Distributed
Property so distributed applicable to one share of Common Stock is  equal to or
greater than SP0 as set forth above, in lieu of the foregoing adjustment, the 
Corporation shall distribute to each Holder on the date the Distributed Property
is distributed to  holders of Common Stock, but without requiring such Holder to
convert its shares of Series B,  the amount of Distributed Property such Holder
would have received had such Holder owned a  number of shares of Common Stock
equal to the Conversion Rate on the record date fixed for  determination for
stockholders entitled to receive such distribution. If the Board of Directors 
determines the fair market value of any distribution for purposes of this
Section 11(a)(iii) by  reference to the actual or when issued trading market for
any securities, it shall in doing so  consider the prices in such market over
the same period used in computing the average of the  Closing Prices of the
Common Stock for purposes of calculating SP0 in the formula in this  Section
11(a)(iii).                                           With respect to an
adjustment pursuant to this Section 11(a)(iii) where there has  been a payment
of a dividend or other distribution on the Common Stock consisting of shares of 
Capital Stock of any class or series, or similar equity interest, of or relating
to a Subsidiary or  other business unit of the Corporation (a “Spin-Off”), the
Conversion Rate in effect immediately 


-24-

--------------------------------------------------------------------------------

before the Close of Business on the tenth Trading Day immediately following, and
including, the  effective date of the Spin-Off shall be increased based on the
following formula: 


        CR' = CR    X   FMV +MP0               MP0            


where            CR0    =    the Conversion Rate in effect immediately prior to
the          Close of Business on the 10th Trading Day immediately         
following, and including, the effective date of the Spin-          Off;    CR' 
  =    the new Conversion Rate in effect from and after the Close          of
Business on the 10th Trading Day immediately          following, and including,
the effective date of the Spin-          Off;    FMV    =    the average of the
Closing Prices of the Capital Stock or          similar equity interest
distributed to holders of Common          Stock applicable to one share of
Common Stock over the          10 consecutive Trading Day period immediately
following,          and including, the effective date of the Spin-Off; and   
MP0    =    the average of the Closing Prices of Common Stock over          the
10 consecutive Trading Day period immediately          following, and including,
the effective date of the Spin-          Off. 


                                       Such adjustment shall occur on the 10th
Trading Day immediately following, and  including, the effective date of the
Spin-Off (it being agreed that notwithstanding Section 9(a),  the Holder of the
Series B shall not be entitled to convert the Series B pursuant to an Early 
Conversion prior to such 10th Trading Day).                                     
     For purposes of this Section 11(a)(iii), Section 11(a)(i) and Section
11(a)(ii)  hereof, any dividend or distribution to which this Section 11(a)(iii)
is applicable that also  includes shares of Common Stock, or rights or warrants
to subscribe for or purchase shares of  Common Stock to which Section 11(a)(i)
or 11(a)(ii) hereof applies (or both), shall be deemed  instead to be (1) a
dividend or distribution of the evidences of indebtedness, assets or shares of 
Capital Stock other than such shares of Common Stock or rights or warrants to
which Section  11(a)(i) or 11(a)(ii) hereof applies (and any Conversion Rate
adjustment required by this Section  11 (a)(iii) with respect to such dividend
or distribution shall then be made) immediately followed  by (2) a dividend or
distribution of such shares of Common Stock or such rights or warrants to  which
Section 11(a)(i) or 11(a)(ii) hereof applies (and any further Conversion Rate
adjustment  required by Section 11(a)(i) and 11(a)(ii) hereof with respect to
such dividend or distribution 


-25-

--------------------------------------------------------------------------------

shall then be made), except (A) the Close of Business on the Record Date of such
dividend or  distribution shall be substituted for “the Close of Business on the
Record Date,” “the Close of  Business on the Record Date or the Close of
Business on the effective date,” “after the Close of  Business on the Record
Date for such dividend or distribution or the Close of Business on the 
effective date of such share split or share combination” and “the Close of
Business on the Record  Date for such distribution” within the meaning of
Section 11(a)(i) and Section 11(a)(ii) hereof  and (B) any shares of Common
Stock included in such dividend or distribution shall not be  deemed
“outstanding immediately prior to the Close of Business on the Record Date or
the Close  of Business on the effective date” within the meaning of Section
11(a)(i) hereof.                                                             
 (iv)    If the Corporation, at any time or from time to time while any of  the
Series B is outstanding, distributes rights or warrants to all holders of Common
Stock  entitling the holders thereof to subscribe for, purchase or convert into
shares of the Corporation’s  Capital Stock (either initially or under certain
circumstances), which rights or warrants, until the  occurrence of a specified
event or events (“Trigger Event”): (x) are deemed to be transferred  with such
shares of Common Stock; (y) are not exercisable; and (z) are also issued in
respect of  future issuances of Common Stock, shall be deemed not to have been
distributed for purposes of  Section 11(a)(iii) above, (and no adjustment to the
Conversion Rate under Section 11(a)(iii)  above will be required) until the
occurrence of the earliest Trigger Event and a distribution or  deemed
distribution under the terms of such rights or warrants at which time an
appropriate  adjustment (if any is required) to the Conversion Rate shall be
made in the same manner as  provided for under Section 11(a)(iii) above. If any
such rights or warrants are subject to events,  upon the occurrence of which
such rights or warrants become exercisable to purchase different  securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and  each such event shall be deemed to be the date of distribution and
Record Date with respect to  new rights or warrants with such rights (and a
termination or expiration of the existing rights or  warrants without exercise
by any of the holders thereof). In addition, in the event of any  distribution
(or deemed distribution) of rights or warrants (of the type described in the
preceding  sentence) with respect thereto that was counted for purposes of
calculating a distribution amount  for which an adjustment to the Conversion
Rate under this Section 11(a)(iv) was made, (1) in the  case of any such rights
or warrants that shall all have been redeemed or repurchased without  exercise
by any holders thereof, the Conversion Rate shall be readjusted upon such final 
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be,  as though it were a Cash distribution, equal to the per
share redemption or repurchase price  received by a holder or holders of Common
Stock with respect to such rights or warrants  (assuming such holder had
retained such rights or warrants), made to all holders of Common  Stock as of
the date of such redemption or repurchase, and (2) in the case of such rights
or  warrants that shall have expired or been terminated without exercise by any
holders thereof, the  Conversion Rate shall be readjusted as if such rights or
warrants had not been issued.                                                   
           (v)    (1) If the Corporation, at any time or from time to time while
any  of the Series B is outstanding, makes a regular, quarterly Cash dividend or
distribution to all or  substantially all holders of Common Stock during any
quarterly fiscal period that exceeds $0.27  (the “Initial Dividend Threshold”),
the Conversion Rate shall be adjusted based on the following  formula:     


-26-

--------------------------------------------------------------------------------

CR1        = CR0    X        SP0                          SP0-C


where            CR0    =    the Conversion Rate in effect immediately prior to
the          Close of Business on the Record Date for such dividend or         
distribution;    CR1    =    the new Conversion Rate in effect immediately after
the          Close of Business on the Record Date for such dividend or         
distribution;        SP0    =    the average Closing Price of the Common Stock
over the          ten consecutive Trading Days ending on the Trading Day       
  immediately preceding the Ex-Dividend Date for such          dividend or
distribution;    C    =    the amount in Cash per share the Corporation
distributes or          dividends to holders of Common Stock in excess of the   
      Initial Dividend Threshold. 


The Initial Dividend Threshold shall be adjusted in a manner inversely
proportional to  adjustments to the Conversion Rate; provided that no adjustment
shall be made to the Initial  Dividend Threshold for any adjustment made to the
Conversion Rate pursuant to clauses (1) or  (2) of this Section 11(a)(v).       
                                                                             (2)
If the Corporation pays any cash dividend or distribution that  is not a
regular, quarterly cash dividend or distribution to all or substantially all
holders of  Common Stock, the Conversion Rate shall be adjusted based on the
following formula: 


CR1        = CR0   X    SP0                SP0 -C 


where             CR0   =    the Conversion Rate in effect immediately prior to
the          Close of Business on the Record Date for such dividend or         
distribution; 


-27-

--------------------------------------------------------------------------------

CR1    =    the new Conversion Rate in effect immediately after the         
Close of Business on the Record Date for such dividend or         
distribution;    SP0    =    the average Closing Price of the Common Stock over
the          ten consecutive Trading Days ending on the Trading Day         
immediately preceding the Ex-Dividend Date for such          dividend or
distribution;    C    =    the amount in Cash per share the Corporation
distributes or          dividends to holders of Common Stock 


                                       (3) Notwithstanding the foregoing, if the
portion of the Cash so distributed  applicable to one share of Common Stock is
equal to or greater than SP0 as set forth above, in  lieu of the foregoing
adjustment, the Corporation shall distribute to each Holder on the date the 
Cash dividend or distribution is paid to holders of Common Stock, but without
requiring such  Holder to convert its shares of Series B, the amount of Cash
such Holder would have received  had such Holder owned a number of shares of
Common Stock equal to the Conversion Rate on  the Record Date for such dividend
or distribution. If such dividend or distribution is not so paid  or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then  be in effect if such dividend or distribution had not been declared.   
                                      (4) For the avoidance of doubt, for
purposes of this Section 11(a)(v), in the event  of any reclassification of the
Common Stock, as a result of which the Series B becomes  convertible into more
than one class of Common Stock, if an adjustment to the Conversion Rate  is
required pursuant to this Section 11(a)(v), references in this Section to one
share of Common  Stock or Closing Price of one share of Common Stock shall be
deemed to refer to a unit or to the  price of a unit consisting of the number of
shares of each class of Common Stock into which the  Series B is then
convertible equal to the numbers of shares of such class issued in respect of
one  share of Common Stock in such reclassification. The above provisions of
this paragraph shall  similarly apply to successive reclassifications.         
                                                     (vi)    If the Corporation
or any of its Subsidiaries makes a payment of  Cash or other consideration in
respect of a tender offer or exchange offer for all or any portion of  the
Common Stock, where such Cash and the value of any such other consideration
included in  the payment per share of Common Stock validly tendered or exchanged
exceeds the Closing  Price of the Common Stock on the Trading Day next
succeeding the last date (the “expiration  date”) on which tenders or exchanges
may be made pursuant to such tender or exchange offer (as  it may be amended),
the Conversion Rate shall be increased based on the following formula: 


CR'= CR0    x  AC + (SP' x OS')                                            
 OS0 x SP'     


-28-

--------------------------------------------------------------------------------

Where            CR0    =    the Conversion Rate in effect immediately prior to
the          Close of Business on the expiration date;    CR'    =    the new
Conversion Rate in effect immediately after the          Close of Business on
the expiration date;    AC    =    the aggregate value of all Cash and any other
consideration          (as determined in good faith by the Corporation’s Board
of          Directors) paid or payable for shares purchased in such         
tender or exchange offer;    OS0    =    the number of shares of Common Stock
outstanding          immediately prior to the date such tender or exchange
offer          expires;    OS'    =    the number of shares of Common Stock
outstanding          immediately after the date such tender or exchange offer   
      expires (after giving effect to such tender offer or          exchange
offer); and    SP'    =    the average Closing Price of Common Stock over the
ten          consecutive Trading Days ending on the Trading Day next         
succeeding the expiration date.                                             If
the Corporation or a Subsidiary is obligated to purchase shares of Common Stock
pursuant to any such tender or exchange offer, but the Corporation or such
Subsidiary is permanently prevented by applicable law from effecting any such
purchases or all or any portion of such purchases are rescinded, then the
Conversion Rate shall again be adjusted to be the  Conversion Rate that would
then be in effect if such tender or exchange offer had not been made  or had
only been made in respect of the purchases that had been effected. Except as set
forth in  the preceding sentence, if an adjustment to the Conversion Rate
pursuant to this Section 11(a)(vi) with respect to any tender offer or exchange
offer would result in a decrease in the Conversion Rate, no adjustment shall be
made for such tender offer or exchange offer under this Section  11(a)(vi).   
                                                           (vii)   For purposes
of this Section 11(a) the term “Record Date” shall  mean, with respect to any
dividend, distribution or other transaction or event in which the  holders of
Common Stock have the right to receive any Cash, securities or other property or
in  which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of Cash, securities or other property, the date
fixed for determination of  shareholders entitled to receive such Cash,
securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise). 


-29-

--------------------------------------------------------------------------------

                                                          (viii)   If
application of the formulas provided in Sections 11(a)(i),  11(a)(ii),
11(a)(iii), 11(a)(iv), 11(a)(v) or 11(a)(vi) above would result in a decrease in
the  Conversion Rate, no adjustment (other than a readjustment as described in
such sections) to the  Conversion Rate shall be made except in the case of a
share split or combination of the Common Stock.   
                                                           (ix)    If one or
more events occur requiring an adjustment be made to the  Conversion Rate for a
particular period, adjustments to the Conversion Rate shall be determined  by
the Corporation’s Board of Directors to reflect the combined impact of such
Conversion Rate  adjustments, as set out in this Section 11(a), during such
period.                                                               (x)   
Notwithstanding any of the foregoing clauses in this Section 11, no  adjustment
in the Conversion Rate shall be required unless the adjustment would result in
a  change in the Conversion Rate of at least 1.00%; provided, however, that any
adjustment which  by reason of this Section 11(a)(x) is not required to be made
shall be carried forward and the  Corporation shall make such adjustment,
regardless of whether the aggregate adjustment is less  than 1.00%, within one
year of the first such adjustment carried forward or in connection with  any
conversion of Series B. All calculations under this Section 11 shall be made to
the nearest  one-ten thousandth (1/10,000) of a cent or to the nearest one-ten
thousandth (1/10,000) of a share,  as the case may be.       
                            No adjustment in the Conversion Rate need be made
(i) for issuances of Common  Stock pursuant to any present or future plan for
reinvestment of dividends or interest payable on  the Corporation’s securities
or the investment of additional optional amounts in shares of  Common Stock
under any plan, (ii) upon the issuance of any shares of Common Stock or options 
or rights to purchase shares pursuant to any present or future employee,
director or consultant  benefit plan or program of, or assumed by, the
Corporation or any of its Subsidiaries, (iii) upon  the issuance of any shares
of Common Stock pursuant to any option, warrant, right or exercisable, 
exchangeable or convertible security outstanding as of the date the Series B was
first issued, (iv)  for a change in the par value of the Common Stock, (v) for
repurchases of shares of Common  Stock in open market transactions or privately
negotiated transactions, or (vi) for accumulated  and unpaid dividends, other
than as expressly contemplated by Section 11(a)(i).   
                            No adjustment to the Conversion Rate need be made
pursuant to Section 11(a)(i)  through (ix) above for a transaction if Holders
are permitted to participate in the transaction  without conversion,
concurrently with the holders of Common Stock, on a basis and with notice  that
the Board of Directors of the Corporation determines in good faith to be fair
and appropriate  in light of the basis and notice to holders of Common Stock
participating in the transaction.                                Whenever a
provision of this Certificate of Designations requires the calculation  of an
average of the Closing Price over a span of multiple days, the Corporation will
make  appropriate adjustments to account for any adjustment to the Conversion
Rate that becomes  effective, or any event requiring an adjustment to the
Conversion Rate that becomes effective, or  any event requiring an adjustment to
the Conversion Rate where the Ex-Dividend Date of the  event occurs, at any time
during the period from which the average is to be calculated. 


-30-

--------------------------------------------------------------------------------

 

                                                           (xi)    Upon
conversion of the Series B, the Holders shall receive, in  addition to any
shares of Common Stock issuable upon such conversion, any associated rights 
issued under any shareholder rights agreement of the Corporation that provides
that each share of  Common Stock issued upon conversion of the Series B at any
time prior to the distribution of  separate certificates representing such
rights will be entitled to receive such rights unless, prior to  conversion, the
rights have separated from the Common Stock, expired, terminated or been 
redeemed or exchanged in accordance with such rights plan, and no adjustment
shall be made to  the Conversion Rate pursuant to Section 11(a)(iv) hereof. If,
prior to any conversion, the rights  have separated from the Common Stock, the
Conversion Rate shall be adjusted at the time of  separation as if the
Corporation distributed to all holders of Common Stock, shares of Capital 
Stock, evidences of indebtedness, assets, property or rights or warrants as
described in Section  11(a)(iv) hereof, subject to readjustment in the event of
the expiration, termination or redemption  of such rights.        
                                                          (xii) Subject to
applicable stock exchange rules and listing standards,  the Corporation shall be
entitled to increase the Conversion Rate by any amount for a period of  at least
20 Business Days if the Board of Directors determines that such increase would
be in the  best interests in the Corporation; provided the Corporation has given
to the Conversion Agent  and DTC at least 15 days’ prior notice of any such
increase in the Conversion Rate and the  period during which it will be in
effect. Subject to applicable stock exchange rules and listing  standards, the
Corporation shall be entitled to increase the Conversion Rate, in addition to
the  events requiring an increase in the Conversion Rate pursuant to Section 11
hereof, as it in its  discretion shall determine to be advisable in order to
avoid or diminish any tax to shareholders in  connection with any stock
dividends, subdivisions of shares, distributions of rights to purchase  stock or
securities or distributions of securities convertible into or exchangeable for
stock  hereafter made by the Corporation to its shareholders or other events. 
                                                             (xiii) Whenever the
Conversion Rate is adjusted as herein provided, the  Corporation will issue a
notice to the Conversion Agent and DTC containing the relevant  information and
make this information available on the Corporation’s website. In addition, the 
Corporation shall provide upon the request of a Holder of Series B, to the
extent not posted on  the Corporation website, a brief statement setting forth
in reasonable detail how the adjustment to the Conversion Rate was determined
and setting forth the adjusted Conversion Rate. 
                                                          (xiv)    For purposes
of this Section 11, the number of shares of Common  Stock at any time
outstanding shall not include shares held in the treasury of the Corporation
but  shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of  Common Stock.                                   
                           (xv)    If the record date for a dividend or
distribution on Common Stock  occurs prior to a Mandatory Conversion Date and
the payment date for a dividend or distribution  on Common Stock occurs after a
Mandatory Conversion Date, and such dividend or distribution  would have
resulted in an adjustment to the Conversion Rate if such dividend or
distribution  does not result in an adjustment to the Conversion Rate but were
paid prior to such Mandatory  Conversion Date, then without duplication the
Corporation shall deem the Holders to be holders 


-31-

--------------------------------------------------------------------------------

of record of Common Stock for purposes of that dividend or distribution. In that
case, the  Holders will receive the number of shares of Common Stock issuable
upon the applicable  Mandatory Conversion Date together with the dividend or
distribution on such shares of  Common Stock so converted.                     
                     12.    Reorganization Events.                             
             (a)    In the event of:        (i)    any consolidation or merger
of the Corporation with or into  another Person or of another Person with or
into the Corporation;        (ii)    any sale, transfer, lease or conveyance to
another Person of the  property of the Company as an entirety or substantially
as an entirety;        (iii)    any statutory share exchange of the Corporation
with another  Person (other than in connection with a merger or acquisition);
or           (iv)    any liquidation, dissolution or termination of the
Corporation;  in each case in which holders of Common Stock would be entitled to
receive cash, securities or  other property for their shares of Common Stock
(any such event specified in this Section 12(a),  a “Reorganization Event”),
each share of Series B outstanding immediately prior to such  Reorganization
Event shall, without the consent of Holders, become convertible into the kind
of  cash, securities and other property receivable in such Reorganization Event
by a holder of one  share of Common Stock that was not the counterparty to the
Reorganization Event or an affiliate  of such other party (such cash, securities
and other property, the “Exchange Property”).                                   
       (b)    In the event that holders of the shares of the Common Stock have
the  opportunity to elect the form of consideration to be received in such
transaction, the “Exchange  Property” that Holders of the Series B will be
entitled to receive shall be deemed to be the  weighted average of the types and
amounts of consideration received by the holders of Common  Stock that
affirmatively make an election (or of all such holders if none make an
election). The  number of units of Exchange Property for each share of Series B
converted following the  effective date of such Reorganization Event shall be
determined based on the Conversion Rate  then in effect on the applicable
Conversion Date, determined as if the references to a “share of  Common Stock”
in this Certificate of Designations were to “unit of Exchange Property.”       
                                   (c)    After a Reorganization Event, for
purposes of determining whether a  Mandatory Conversion Date has occurred, the
term “Closing Price” shall be deemed to refer to  the closing sale price, last
quoted bid price or mid-point of the last bid and ask prices, as the case  may
be, of any publicly traded securities that comprise all or part of the Exchange
Property. For  purposes of this Section 12, references to Common Stock in the
definition of “Trading Day”  shall be replaced by references to any publicly
traded securities that comprise all or part of the  Exchange Property.         


-32-

--------------------------------------------------------------------------------

                                       (d)    The above provisions of this
Section 12 shall similarly apply to successive  Reorganization Events and the
provisions of Section 11 shall apply to any shares of capital stock  of the
Corporation (or any successor) received by the holders of the Common Stock in
any such  Reorganization Event.                                                 
 (e)    The Corporation (or any successor) shall, within 20 days of the
occurrence  of any Reorganization Event, provide written notice to the Holders
of such occurrence of such  event and of the kind and amount of the cash,
securities or other property that constitutes the  Exchange Property. Failure to
deliver such notice shall not affect the operation of this  Section 12 or the
validity of any Reorganization Event.                                         
 13.    Fractional Shares.                                           (a)    No
fractional shares of Common Stock shall be issued as a result of any  conversion
of shares of Series B.                                           (b)    In lieu
of any fractional share of Common Stock otherwise issuable in  respect of any
mandatory conversion pursuant to Section 10(a) or a conversion at the option of 
the Holder pursuant to Section 9(a), Section 10(c) or Section 10(g), the
Corporation shall pay an  amount in cash (computed to the nearest cent) equal to
the same fraction of:        (i)    in the case of a mandatory conversion
pursuant to Section 10(a), a  Make Whole Acquisition conversion pursuant to
Section 10(c) or a Conversion Upon  Fundamental Change pursuant to Section
10(g), the average of the Closing Prices over the five  consecutive Trading Day
period preceding the Trading Day immediately preceding the  applicable
Conversion Date; or        (ii)    in the case of an Early Conversion pursuant
to Section 9(a), the  Closing Price of the Common Stock on the second Trading
Day immediately preceding the Early  Conversion Date.                           
                       (c)    If more than one share of the Series B is
surrendered for conversion at one  time by or for the same Holder, the number of
full shares of Common Stock issuable upon  conversion thereof shall be computed
on the basis of the aggregate number of shares of the  Series B so surrendered. 
                                             14.    Reservation of Common
Stock.                                           (a)    The Corporation shall at
all times reserve and keep available out of its  authorized and unissued Common
Stock or shares held in the treasury by the Corporation, solely  for issuance
upon the conversion of shares of Series B as provided in this Certificate of 
Designations, free from any preemptive or other similar rights, such number of
shares of  Common Stock as shall from time to time be issuable upon the
conversion of all the shares of  Series B then outstanding. For purposes of this
Section 14(a), the number of shares of Common  Stock that shall be deliverable
upon the conversion of all outstanding shares of Series B shall be 


-33-

--------------------------------------------------------------------------------

computed as if at the time of computation all such outstanding shares were held
by a single  Holder.                                               (b)   
Notwithstanding the foregoing, the Corporation shall be entitled to deliver 
upon conversion of shares of Series B, as herein provided, shares of Common
Stock acquired by  the Corporation (in lieu of the issuance of authorized and
unissued shares of Common Stock), so  long as any such acquired shares are free
and clear of all liens, charges, security interests or  encumbrances (other than
liens, charges, security interests and other encumbrances created by  the
Holders).                                               (c)    All shares of
Common Stock delivered upon conversion of the Series B  shall be duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
liens,  claims, security interests and other encumbrances (other than liens,
charges, security interests  and other encumbrances created by the Holders).   
                                       (d)    Prior to the delivery of any
securities that the Corporation shall be  obligated to deliver upon conversion
of the Series B, the Corporation shall use its reasonable best  efforts to
comply with all federal and state laws and regulations thereunder requiring the 
registration of such securities with, or any approval of or consent to the
delivery thereof by, any  governmental authority.                               
           (e)    The Corporation hereby covenants and agrees that, if at any
time the  Common Stock shall be listed on the New York Stock Exchange or any
other national securities  exchange or automated quotation system, the
Corporation will, if permitted by the rules of such  exchange or automated
quotation system, list and keep listed, so long as the Common Stock shall  be so
listed on such exchange or automated quotation system, all the Common Stock
issuable  upon conversion of the Series B; provided, however, that if the rules
of such exchange or  automated quotation system permit the Corporation to defer
the listing of such Common Stock  until the first conversion of Series B into
Common Stock in accordance with the provisions  hereof, the Corporation
covenants to list such Common Stock issuable upon conversion of the  Series B in
accordance with the requirements of such exchange or automated quotation system
at  such time.                                               15.    Record
Holders. To the fullest extent permitted by applicable law, the  Corporation and
the transfer agent for the Series B may deem and treat the record holder of any 
share of Series B as the true and lawful owner thereof for all purposes, and
neither the  Corporation nor such transfer agent shall be affected by any notice
to the contrary.                                           16.    Notices. All
notices or communications in respect of Series B shall be  sufficiently given if
given in writing and delivered in person or by first class mail, postage 
prepaid, or if given in such other manner as may be permitted in this
Certificate of Designations,  in the Certificate of Incorporation or Bylaws or
by applicable law.                                           17.    Preemptive
or Subscription Rights. Except as expressly provided in any  agreement between a
Holder and the Corporation, no share of Series B shall have any rights of 
preemption whatsoever as to any securities of the Corporation, or any warrants,
rights or options 


-34-

--------------------------------------------------------------------------------

issued or granted with respect thereto, regardless of how such securities, or
such warrants, rights  or options, may be designated, issued or granted.       
                                   18.    Repurchase. Subject to the limitations
imposed herein, the Corporation  may purchase and sell shares of Series B from
time to time to such extent, in such manner, and  upon such terms as the Board
or any duly authorized committee of the Board may determine;  provided, however,
that the Corporation shall not use any of its funds for any such purchase  when
there are reasonable grounds to believe that the Corporation is, or by such
purchase would  be, rendered insolvent.                                         
 19.    Other Rights. The shares of Series B shall not have any voting powers, 
preferences or relative, participating, optional or other special rights, or
qualifications,  limitations or restrictions thereof, other than as set forth
herein or in the Certificate of  Incorporation of the Corporation or as provided
by applicable law. 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







-35-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned, being duly authorized thereto, does
hereby affirm that this certificate is the act and deed of the Corporation and
that the facts herein stated are true, and accordingly has hereunto set his hand
this ____ day of October, 2008.

MORGAN STANLEY     
By                                                                         
        Name:          Title: 


-36-

--------------------------------------------------------------------------------

Exhibit B

FORM OF

INVESTOR AGREEMENT

BY AND BETWEEN

MORGAN STANLEY

AND

INVESTOR

DATED AS OF [          ], 2008

--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page    ARTICLE I DEFINITIONS   Section 1.1    Definitions    1   
ARTICLE II REPRESENTATIONS AND WARRANTIES   Section 2.1    Representations and
Warranties of the Company    4  Section 2.2    Representations and Warranties of
the Investor    5    ARTICLE III BOARD REPRESENTATION AND VOTING; STANDSTILL
PROVISIONS        Section 3.1    Board of Directors    5  Section 3.2    Voting 
  6  Section 3.3    Standstill Restrictions    6  Section 3.4    Standstill
Period    8    ARTICLE IV TRANSFER RESTRICTIONS   Section 4.1    Transfer
Restrictions    8    ARTICLE V PREEMPTIVE RIGHTS   Section 5.1    Preemptive
Rights    10  Section 5.2    Notice    10  Section 5.3    Purchase Mechanism   
11  Section 5.4    Cooperation    12  Section 5.5    Limitation of Rights    12 
Section 5.6    Termination of Preemptive Rights    12    ARTICLE VI INVESTOR
APPROVAL RIGHT   Section 6.1    Investor Approval Right    12    ARTICLE VII
EFFECTIVENESS AND TERMINATION   Section 7.1    Termination    12 


--------------------------------------------------------------------------------

ARTICLE VIII CONFIDENTIALITY   Section 8.1    Company Proprietary Information  
13  Section 8.2    Investor Proprietary Information   13    ARTICLE IX
MISCELLANEOUS   Section 9.1    Successors and Assigns    14  Section 9.2   
Amendments; Waiver    14  Section 9.3    Notices    15  Section 9.4    Governing
Law    15  Section 9.5    Submission to Jurisdiction    16  Section 9.6   
Headings    16  Section 9.7    Entire Agreement    16  Section 9.8   
Severability    16  Section 9.9    Counterparts    16  Section 9.10   
Interpretation    16  Section 9.11    Specific Performance    17  Section 9.12 
  Process Agent    17  Section 9.13    No Third Party Beneficiaries    17 


-ii-

--------------------------------------------------------------------------------

          INVESTOR AGREEMENT (this “Agreement”), by and between Morgan Stanley,
a Delaware corporation (the “Company”) and Mitsubishi UFJ Financial Group, Inc.,
a joint stock company organized under the laws of Japan (the “Investor”), dated
as of [   ], 2008.

W I T N E S S E T H:

          WHEREAS, the Company and the Investor have entered into a Securities
Purchase Agreement, dated September 29, 2008 (as it may be amended from time to
time, the “Purchase Agreement”), pursuant to which the Investor has purchased
and acquired from the Company, and the Company will issue and sell to the
Investor, 117,000,000 shares of Common Stock, par value $.01 per share, of the
Company (the “Common Stock”) at a purchase price of $25.25 per share and
6,045,750 shares of a newly created series of preferred stock designated the 10%
Series B Non-Cumulative Non-Voting Perpetual Convertible Preferred Stock, par
value $.01 per share, of the Company (the “Preferred Stock”) at a purchase price
of $1,000 per share (such shares of Preferred Stock together with such shares of
Common Stock, the “Investment”).

          NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          Section 1.1    Definitions.    In addition to other terms defined
elsewhere in this Agreement, as used in this Agreement, the following terms
shall have the meanings ascribed to them below:

          “Affiliate" or "affiliate" means, with respect to a specified Person,
any other Person that directly or indirectly controls, is controlled by, or is
under common control with, the specified Person (as used in this definition, the
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).

          “Agreement” shall have the meaning assigned in the preamble hereto.

          “Beneficially Own” shall mean, with respect to any securities, having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act as in effect on the date hereof, and “Beneficial
Ownership” shall have the corresponding meaning.

          “Board” shall mean the Board of Directors the Company.

          “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday in New York City, or any other day on which commercial banks in
New York City are authorized or required by law or government decree to close.

          “Closing” shall have the meaning assigned in the Purchase Agreement.

--------------------------------------------------------------------------------

          “Closing Date” shall have the meaning assigned in the Purchase
Agreement.

          “Common Stock” shall have the meaning assigned in the recitals hereto.

          “Company” shall have the meaning assigned in the preamble hereto.

          “Company Proprietary Information” shall have the meaning set forth in
Section 8.1.

          “Controlled Affiliate” means any Affiliate of the specified Person
that is, directly or indirectly, controlled (as defined in the definition of
“Affiliate”) by the specified Person.

          “Covered Securities” shall mean Common Stock and any securities
convertible into or exercisable or exchangeable for Common Stock that are not
Excluded Securities.

          “Designated Securities” shall have the meaning assigned in Section
5.2(a).

          “Director” shall mean any member of the Board.

          “Economic Interest Percentage” of the Investor in the Company shall
mean, calculated at any particular point in time, the ratio, expressed as a
percentage, of (x) the aggregate number of shares of Common Stock Beneficially
Owned by the Investor at the relevant time (for purposes of this definition,
treating the Preferred Stock as fully converted into the underlying Common
Stock) to (y) the total number of shares of Common Stock outstanding at the
relevant time, on a Fully Diluted Basis.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.

          “Excluded Securities” shall mean any securities that are (i) issued by
the Company pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan whereby stock is being issued or offered to a trust, other
entity or otherwise, to or for the benefit of any employees, potential
employees, officers or directors of the Company, (ii) issued by the Company in
connection with a business combination or other merger, acquisition or
disposition transaction, (iii) issued with reference to the common stock of a
subsidiary (e.g., a carve-out transaction), (iv) issued in connection with a
dividend investment or stockholder purchase plan or (v) issued upon the
conversion, exchange or exercise of any security or right or purchase obligation
outstanding as of the date hereof in accordance with its terms as such terms
exist as of the date hereof.

          “Fully Diluted Basis” shall mean based on the total number of shares
of the relevant class of stock or type of equity interest that would be
outstanding on the relevant date assuming the exercise of all options, warrants
and other rights or obligations (including purchase contracts) to acquire such
relevant class of stock or type of equity interest (without regard to
exercisability, vesting or similar provisions and restrictions thereof) and the
conversion or

-2-

--------------------------------------------------------------------------------

exchange of all securities convertible into or exchangeable for stock or equity
interest (without regard to exercisability, vesting or similar provisions and
restrictions thereof.

          “Governmental Entity” shall have the meaning assigned in the Purchase
Agreement.

          “Hedge” shall mean, in respect of the Common Stock, to enter into any
swap or any other agreement, transaction or series of transactions that hedges
or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such Common Stock, whether any such transaction,
swap or series of transactions is to be settled by delivery of securities, in
cash or otherwise.

          “Investment” shall have the meaning assigned in the recitals hereto.

          “Investor” shall have the meaning assigned in the preamble hereto.

          “Investor Director” shall have the meaning assigned in Section 3.1(a).

          “Investor Nominee” shall have the meaning assigned in Section 3.1(a).

          “Investor Percentage Interest” shall mean, as of any date, the
percentage equal to (i) the aggregate number of shares of Common Stock
Beneficially Owned by the Investor (treating the convertible securities of the
Company that are Beneficially Owned by the Investor or its Affiliates as fully
converted into the underlying Common Stock) divided by (ii) the total number of
outstanding Shares of Common Stock after giving effect to the issuance to the
Investor of all shares described in clause (i).

          “Investor Proprietary Information” shall have the meaning set forth in
Section 8.2.

          “Investor Rights Termination Event” shall be deemed to have occurred
if, at the close of any Business Day following the Closing Date, the Investor’s
Economic Interest Percentage is less than 10%.

          “Japanese Financial Institution” shall mean a Japanese bank, insurance
company, leasing company, securities broker-dealer, or trust bank, as well as
any company that controls any of the foregoing (as used in this definition, the
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).

          “Nominee Disclosure Information” shall have the meaning assigned in
Section 3.1(b).

          “Notice Date” shall have the meaning assigned in Section 3.1(a).

          “Observer” shall have the meaning assigned in Section 3.1(d).

          “Person” shall mean a legal person, including any individual,
corporation, company, partnership, joint venture, association, joint-stock
company, trust, limited liability

-3-

--------------------------------------------------------------------------------

company or unincorporated association or any other entity or organization,
including a government or any agency or political subdivision thereof, or any
other entity of whatever nature.

          “Preferred Stock” shall have the meaning assigned in the recitals
hereto. 

          “Private Placement” shall have the meaning set forth in Section
5.2(b). 

          “Process Agent” shall have the meaning set forth in Section 9.12.

          “Purchase Agreement” shall have the meaning assigned in the recitals
hereto.

          “Qualified Offering” shall mean a public or nonpublic offering of
Covered Securities for cash, and, for the avoidance of doubt, shall include all
Covered Securities issued in respect of such offering pursuant to the exercise
of preemptive rights.

          “Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of [   ], 2008, executed and delivered between the Company
and the Investor concurrently with the execution and delivery of this Agreement.

          “Related Agreements” shall mean the Purchase Agreement and
Registration Rights Agreement.

          “SEC” shall mean the U.S. Securities and Exchange Commission.

          “Securities” means shares of Common Stock and Preferred Stock.

          “Securities Act” shall mean the U.S. Securities Act of 1933, and any
similar or successor federal statute, and the rules and regulations promulgated
thereunder, all as amended, and as the same may be in effect from time to time.

          “Subsidiary” means, with respect to any Person, any other Person more
than fifty percent (50%) of the shares of the voting stock or other voting
interests of which are owned or controlled, or the ability to select or elect
more than fifty percent (50%) of the directors or similar managers is held,
directly or indirectly, by such first Person or one or more of its Subsidiaries
or by such first Person and one or more of its Subsidiaries. A Subsidiary that
is directly or indirectly wholly owned by another Person except for directors’
qualifying shares shall be deemed wholly owned for the purposes of this
Agreement.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

          Section 2.1    Representations and Warranties of the Company.    The
Company represents and warrants to the Investor as of the date hereof as
follows:

          (a)    The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Delaware, and
has all requisite power

-4-

--------------------------------------------------------------------------------

and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.

          (b)    This Agreement and all transactions and obligations
contemplated hereby have been duly and validly authorized by all necessary
action on the part of the Company.

          (c)    This Agreement has been duly executed and delivered by the
Company and, assuming due authorization and valid execution and delivery by the
Investor, is a valid and legally binding obligation of the Company, enforceable
against it in accordance with its terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights.

          Section 2.2    Representations and Warranties of the Investor.    The
Investor represents and warrants to the Company as of the date hereof as
follows:

          (a)    The Investor has been duly incorporated and is validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.

          (b)    This Agreement and all transactions and obligations
contemplated hereby have been duly and validly authorized by all necessary
action on the part of the Investor.

          (c)    This Agreement has been duly executed and delivered by the
Investor and, assuming due authorization and valid execution and delivery by the
Company, is a valid and legally binding obligation of the Investor, enforceable
against it in accordance with its terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights.

ARTICLE III
BOARD REPRESENTATION AND VOTING; STANDSTILL PROVISIONS

          Section 3.1    Board of Directors.    (a)    Until an Investor Rights
Termination Event, the Company shall take all lawful action to cause one of the
Investor’s senior officers or directors designees to be a member of the Board.
 At the later of the Closing or the tenth Business Day following the Notice
Date, (i) the number of directors on the Board shall be increased by one and
(ii) the Board will elect to the Board a senior officer or director of the
Investor to be designated by the Investor in writing to the Company (the
“Investor Nominee”) who satisfies any applicable regulatory requirements
applicable to directors or director nominees to the Board (the date of the
receipt of such writing relating to such reasonably acceptable Investor Nominee,
the “Notice Date”, and such Investor Nominee elected to the Board, the “Investor
Director”).  For purposes of this Section 3.1, Investor shall mean Mitsubishi
UFJ Financial Group, Inc., notwithstanding any Transfer to a Controlled
Affiliate.

          (b)    Until an Investor Rights Termination Event, at any annual or
special meeting of shareholders of the Company at which Directors are to be
elected (and at which the seat held by the Investor Director is subject to
election), the Company shall, provided the Investor shall have complied with the
immediately succeeding sentence of this paragraph (b),

-5-

--------------------------------------------------------------------------------

renominate the Investor Director, or nominate another Investor Nominee
designated by the Investor in writing to be elected to the Board, and shall use
its best efforts to cause such person to be elected to such position. The
Investor shall notify the Company of its proposed nominee to the Board, in
writing, no later than the latest date on which stockholders of the Company may
make nominations to the Board in accordance with the bylaws of the Company,
together with all information concerning such nominee reasonably requested by
the Company, so that the Company can comply with applicable disclosure rules
(the “Nominee Disclosure Information”); provided that in the event the Investor
fails to provide any such notice, the Investor Nominee shall be the person then
serving as the Investor Director as long as the Investor provides the Nominee
Disclosure Information to the Company promptly upon request by the Company.

          (c)    In the event of the death, disability, resignation or removal
of the Investor Director, the Board will promptly elect to the Board an Investor
Nominee to fill the resulting vacancy, which such individual shall then be
deemed an Investor Director for all purposes hereunder.

          (d)    Until an Investor Rights Termination Event, the Company shall
permit one senior officer or director of the Investor designated by the Investor
in writing to the Company (the “Observer”) to attend each physical and
telephonic meeting of the Board as an observer, and shall cause the Observer to
be furnished with all information generally provided to the Board.
Notwithstanding the foregoing, the Observer shall not participate in any meeting
or receive any materials (1) if the Investor Director has recused himself or
herself because he or she is reasonably likely to have a conflict of interest
with respect to the subject matter of the meeting or any portion of the meeting
or (2) to the extent but only to the extent that the Observer’s attendance or
receipt of such materials is, in the opinion of the Company’s counsel,
reasonably likely to adversely affect the existence of legal privilege. Such
Observer shall not be entitled to vote at any Board meeting or receive any
compensation or reimbursement of expenses from the Company for services as an
observer, and shall not participate in executive sessions of the Board. In the
event of the death, disability, resignation or removal of the Observer, the
Investor will promptly designate another senior officer or director of the
Investor to serve as the Observer.

          (e)    All obligations of the Company pursuant to this Section 3.1
shall terminate, and the Investor shall cause the Investor Director to resign
from the Board, immediately upon the occurrence of an Investor Rights
Termination Event.

          Section 3.2    Voting.    The Investor agrees to cause each share of
Common Stock Beneficially Owned by it that is entitled to vote in any election
for Directors to be present in person or represented by proxy at all meetings of
stockholders of the Company, so that all such shares shall be counted as present
for determining the presence of a quorum at such meetings. The provisions of
this Section 3.2 shall not apply at any time that the Company is not in
compliance with its obligations under Section 3.1 or following the occurrence of
an Investor Rights Termination Event.

          Section 3.3    Standstill Restrictions.    During the Standstill
Period (as defined in Section 3.4), the Investor shall not, and shall not permit
any of its Affiliates to, without the prior written consent of the Company:

-6-

--------------------------------------------------------------------------------

(i)  acquire, agree to acquire or make any public proposal to acquire, directly 
    or indirectly, Beneficial Ownership of any voting securities or assets of
the      Company or its Subsidiaries, except (A) the acquisition of securities
or      assets by the Investor or any of its wholly owned Subsidiaries from the 
    Investor or any such Subsidiary, (B) Beneficial Ownership resulting from   
  the acquisition of interests in any unrelated Person that has Beneficial     
Ownership of shares of Common Stock, provided, in the case of this      clause
(B) that (1) the acquisition of Beneficial Ownership of Common      Stock was
not the primary purpose of the acquisition of interests in such      unrelated
Person, (2) the Investor or the relevant Affiliate divests, or      causes the
unrelated Person to divest, any such shares of Common Stock      reasonably
promptly in a commercially reasonable manner, and (3) any      such shares of
Common Stock shall not be counted in any calculation of      the Investor’s
Economic Interest Percentage, (C) pursuant to the exercise      of Preemptive
Rights pursuant to Article V, or, prior to the time Investor      first takes an
action described in Section 5.6(ii), purchases of Common      Stock in the open
market that do not result in Investor’s Economic Interest      Percentage being
greater than 20%, or (D) on behalf of customers in the      ordinary course of
their respective financial services businesses;    (ii)  deposit any shares of
Common Stock in a voting trust or similar      arrangement or subject any shares
of Common Stock to any voting      agreement, pooling arrangement or similar
arrangement, or grant any      proxy with respect to any shares of Common
Stock;    (iii)    publicly propose to enter into, directly or indirectly, any
merger or other      business combination or similar transaction with, or change
in control      transaction involving, the Company or its Subsidiaries;    (iv) 
  make, or in any way join in, directly or indirectly, any “solicitation” of   
  “proxies” (as such terms are used in the proxy rules of the SEC) to vote     
any securities of the Company or its Subsidiaries;    (v)    call, or seek to
call, a meeting of the shareholders of the Company or      initiate any
shareholder proposal for action by shareholders of the      Company;    (vi)   
seek a release of the restrictions contained in this Section 3.3, in any     
manner that would require public disclosure thereof;    (vii)    form, join or
in any way participate in a “group” (within the meaning of      Section 13(d)(3)
of the Exchange Act) that, with respect to any securities      of the Company or
its Subsidiaries, would be required under Section 13(d)      of the Exchange Act
and the rules and regulations thereunder to file a      Statement on Schedule
13D with the SEC as a “person” (within the      meaning of Section 13(d)(3) of
the Exchange Act); or 


-7-

--------------------------------------------------------------------------------

(viii)    publicly disclose any plan or proposal with respect to the foregoing. 


The provisions of this Section 3.3 shall not apply at any time that the Company
is not in compliance with its obligations under Section 3.1.

          Section 3.4    Standstill Period.    “Standstill Period” shall mean
the period from the date hereof until the earlier of (i) the fifth anniversary
of the Closing Date, and (ii) the occurrence of an Investor Rights Termination
Event. In addition the Standstill Period shall be suspended, and the
restrictions of Section 3.3 shall not apply, upon the failure of any Investor
Nominee to be elected to the Board within 60 calendar days following any annual
or special meeting of shareholders of the Company at which an Investor Nominee
stood for election but was nevertheless not elected, provided that the
Standstill Period shall resume and the restrictions of Section 3.3 shall apply,
from and after the date that such Investor Nominee (or an alternate designated
by the Investor) is elected or appointed to the Board.

ARTICLE IV
TRANSFER RESTRICTIONS

          Section 4.1    Transfer Restrictions.    (a)    The Investor shall not
offer, sell, pledge or otherwise transfer (“Transfer”) any of the Securities or
Hedge its direct or indirect exposure to the Common Stock (including the Common
Stock issuable upon conversion of the Preferred Stock) prior to the first
anniversary of the Closing Date; provided that, notwithstanding the foregoing,
following (i) a notice of a Make-Whole Acquisition pursuant to Section
10(c)(iii) of the Certificate of Designations for the Preferred Stock or (ii) a
notice of a Fundamental Change pursuant to Section 10(g)(iii) of the Certificate
of Designations for the Preferred Stock, the Investor may Transfer any of the
Preferred Stock. On or after the first anniversary of the Closing Date until the
third anniversary of the Closing Date, the Investor shall not, within any period
of three months, offer, sell, pledge or otherwise transfer Securities or Hedge
its direct or indirect exposure to Common Stock (including the Common Stock
issuable upon conversion of the Preferred Stock), in one transaction or a series
of transactions involving Securities, having an aggregate value exceeding $2.5
billion, in each case, other than (i) to a Controlled Affiliate that agrees to
be bound by the provisions of this Agreement as if it were the Investor
hereunder, (ii) as may be required by order or decree of any Governmental Entity
having jurisdiction over the Investor or in the reasonable discretion of the
Investor to comply with any applicable statute, rule or regulation, or (iii)
following a notice of a Make-Whole Acquisition pursuant to Section 10(c)(iii) of
the Certificate of Designations for the Preferred Stock or a notice of a
Fundamental Change pursuant to Section 10(g)(iii) of the Certificate of
Designations for the Preferred Stock. In the event that prior to the third
anniversary of the Closing Date, any Person who was a transferee pursuant to
clause (i) of the preceding sentence ceases to be a Controlled Affiliate of
Investor, then any prior Transfer to such Person pursuant to clause (i) shall
become null and void and ownership and title to any such securities so
Transferred shall revert to Investor. The Investor shall immediately notify the
Company if it engages in any of the transactions referred to in this Section
4.1.

          (b)    At any time during which Investor is permitted to Transfer any
Securities Investor shall not, without prior approval of the Board, knowingly
Transfer such Securities to any one Person (or group of related Persons) if such
Transfer would result in such Person (or

-8-

--------------------------------------------------------------------------------

group of related Persons) Beneficially Owning in excess of 5% the
then-outstanding shares of Common Stock. The foregoing shall not apply to
Transfers (i) consisting only of block trades executed at prevailing market
prices obtainable at the time of such transfer through brokers in transactions
on the NYSE, provided that the transferor does not know or have reason to
believe that such Transfer would result in such Person (or group of related
Persons) Beneficially Owning in excess of 5% of the then-outstanding shares of
Common Stock, or (ii) effected through widely distributed public offerings.

          (c)    The Investor’s rights under this Agreement will not be
transferable to any transferee of any shares of Common Stock or Preferred Stock,
other than a transferee that is and remains a wholly owned Subsidiary of the
Investor (and has entered into an agreement with the Company as set forth in
Section 4.1(a)).

          (d)    Any certificates for Securities issued pursuant to the Purchase
Agreement or issued upon conversion of Securities or issued in respect of any
transfer of Securities shall bear a legend or legends (and appropriate
comparable notations or other arrangements will be made with respect to any
uncertificated shares) referencing restrictions on transfer of such shares under
the Securities Act and under this Agreement; provided, that the holder of any
certificate(s) bearing any such legend shall be entitled to receive from the
Company new certificates for a like number of Securities not bearing such legend
upon the request of such holder and upon (x) such time as such restriction is no
longer applicable, and (y) delivery of an opinion of counsel to such holder,
which opinion is reasonably satisfactory in form and substance to the Company
and its counsel, that the restriction referenced in such legend is no longer
required in order to ensure compliance with the Securities Act.

          (e)    Nothing in this Section 4.1 (other than Section 4.1(b)) shall
restrict Investor from Transferring, and the Investor is hereby permitted to
Transfer, any Securities in order to reduce the number of Securities owned by it
below 24% of “a class of voting stock” of the Company, as calculated for
purposes of the Bank Holding Company Act of 1956, as amended (the “BHCA”). If at
any time the Company reduces the number of shares of its Common Stock
outstanding, it shall use reasonable best efforts to notify the Investor
promptly if the Investor would own a number of Securities exceeding 24% of “a
class of voting stock” of the Company, as calculated for purposes of the BHCA.
For purposes of such calculation, the Company shall be permitted to rely on the
number of shares of Common Stock reported as Beneficially Owned by the Investor
in its most recent Schedule 13D filing with the U.S. Securities and Exchange
Commission.

          (f)    If at any time the number of shares of Common Stock owned by
the Investor and its Affiliates exceeds the Ownership Limit (as such term is
defined in the Certificate of Designations governing the Preferred Stock ) as a
result of any repurchase of Common Stock by the Company or any other action or
transaction undertaken by the Company, then notwithstanding any contrary
provision of this Section 4.1 (other than Section 4.1(b)), the Investor shall be
permitted to Transfer shares of Common Stock in order to reduce the number of
shares of Common Stock owned by it to a number that is less than the Ownership
Limit, but 99% or more of the Ownership Limit.

-9-

--------------------------------------------------------------------------------

ARTICLE V
PREEMPTIVE RIGHTS

          Section 5.1    Preemptive Rights.    (a)    If the Company offers to
sell Covered Securities in a Qualified Offering, the Investor shall be afforded
the opportunity to acquire from the Company, for the same price and on the same
terms as such Covered Securities are offered, in the aggregate up to the amount
of Covered Securities required to enable it to maintain its then-current
Investor Percentage Interest, but only to the extent that its Economic Interest
Percentage does not as a consequence exceed 20%. This Section 5.1 shall not
apply to any Qualified Offering the gross proceeds of which, together with the
aggregate gross proceeds of any other Qualified Offering of Covered Securities
after the date hereof, do not exceed $500,000,000.

          Section 5.2    Notice.    (a)    In the event the Company intends to
make a Qualified Offering of Covered Securities that is an underwritten public
offering or a private offering made to Qualified Institutional Buyers (as such
term is defined in Rule 144A under the Securities Act) for resale pursuant to
Rule 144A under the Securities Act, the Company shall give the Investor written
notice of its intention (including, in the case of a registered public offering
and to the extent possible, a copy of the prospectus included in the
registration statement filed in respect of such offering), describing, to the
extent then known, the anticipated amount of securities, price and other
material terms upon which the Company proposes to offer the same. The Investor
shall have 24 hours (which shall not include any hours during any day that is
not a Business Day) from the date and time of receipt of any such notice to
notify the Company in writing that it intends to exercise such preemptive
purchase rights and as to the amount of Covered Securities the Investor desires
to purchase, up to the maximum amount calculated pursuant to Section 5.1 (the
“Designated Securities”). Such notice shall constitute a non-binding indication
of interest of Investor to purchase the Designated Securities so specified at
the range of prices and other terms set forth in the Company’s notice to it. The
failure to respond during such 24-hour period shall constitute a waiver of
preemptive rights in respect of such offering. To the extent the Company shall
give the Investor notice of any such offer prior to the public announcement
thereof, the Investor shall agree to confidentiality and restriction on trading
terms reasonably acceptable to the Company. The failure of the Investor to agree
to such terms within 24 hours (which shall not include any hours during any day
that is not a Business Day) after the date and time of receipt of the Company’s
notice as described in this clause shall constitute a waiver of the Investor’s
preemptive rights in respect of such offering.

          (b)    If the Company proposes to make a Qualified Offering of Covered
Securities that is not an underwritten public offering or Rule 144A offering (a
“Private Placement”), the Company shall give the Investor written notice of its
intention, describing, to the extent then known, the anticipated amount of
securities, price and other material terms upon which the Company proposes to
offer the same. The Investor shall have 48 hours (which shall not include any
hours during any day that is not a Business Day) from the date and time of
receipt of the notice required by the immediately preceding sentence to notify
the Company in writing that it intends to exercise such preemptive purchase
rights and as to the amount of Designated Securities the Investor desires to
purchase, up to the maximum amount calculated pursuant to Section 5.1. Such
notice shall constitute a non-binding indication of interest of Investor to
purchase the amount of Designated Securities so specified (or a proportionately
lesser amount if the amount of Covered Securities to be offered in such Private
Placement is

-10-

--------------------------------------------------------------------------------

subsequently reduced) upon the price and other terms set forth in the Company’s
notice to it. The failure of the Investor to respond during the 48-hour period
(which shall not include any hours during any day that is not a Business Day)
referred to in the second preceding sentence shall constitute a waiver of the
preemptive rights in respect of such offering. To the extent the Company shall
give the Investor notice of any such offer prior to the public announcement
thereof, the Investor shall agree to confidentiality and restriction on trading
terms reasonably acceptable to the Company. The failure of the Investor to agree
to such terms within 48 hours (which shall not include any hours during any day
that is not a Business Day) after the date and time of receipt of the Company’s
notice as described in this clause shall constitute a waiver of the Investor’s
preemptive rights in respect of such offering.

          Section 5.3    Purchase Mechanism.    (a)    If the Investor exercises
its preemptive purchase rights provided in Section 5.2(a), the Company shall
offer the Investor, if such underwritten public offering or Rule 144A offering
is consummated, the Designated Securities (as adjusted to reflect the actual
size of such offering when priced) at the same price as the Covered Securities
are offered to the investors in such offering and shall provide written notice
of such price to the Investor as soon as practicable prior to such consummation.
Contemporaneously with the execution of any underwriting agreement or purchase
agreement entered into between the Company and the underwriters or initial
purchasers of such underwritten public offering or Rule 144A offering, the
Investor shall, if it continues to wish to exercise its preemptive rights with
respect to such offering, enter into an instrument in form and substance
reasonably satisfactory to the Company acknowledging the Investor’s binding
obligation to purchase the Designated Securities to be acquired by it and
containing representations, warranties and agreements of the Investor that are
customary in private placement transactions and, in any event, no less favorable
to the Investor than any underwriting or purchase agreement entered into by the
Company in connection with such offering, and the failure to enter into such an
instrument at or prior to such time shall constitute a waiver of preemptive
rights in respect of such offering. Any offers and sales pursuant to this
Article V in the context of a registered public offering shall be also
conditioned on reasonably acceptable representations and warranties of the
Investor regarding its status as the type of offeree to whom a private sale can
be made concurrently with a registered offering in compliance with applicable
securities laws.

          (b)    If the Investor exercises its preemptive rights provided in
Section 5.2(b), the closing of the purchase of the Covered Securities with
respect to which such right has been exercised shall be conditioned on the
consummation of the Private Placement giving rise to such preemptive purchase
rights and shall take place simultaneously with the closing of the Private
Placement or on such other date as the Company and the Investor shall agree in
writing; provided that the actual amount of Covered Securities to be sold to the
Investor pursuant to its exercise of preemptive rights hereunder shall be
reduced if the aggregate amount of Covered Securities sold in the Private
Placement is reduced and, at the option of the Investor (to be exercised by
delivery of written notice to the Company within five business days of receipt
of notice of such increase), shall be increased if such aggregate amount of
Covered Securities sold in the Private Placement is increased. In connection
with its purchase of Designated Securities, Investor shall, if it continues to
wish to exercise its preemptive rights with respect to such offering, execute an
agreement containing representations, warranties and agreements of Investor that
are

-11-

--------------------------------------------------------------------------------

substantially similar in all material respects to the agreements executed by
other purchasers in such Private Placement.

          Section 5.4    Cooperation.    The Company and the Investor shall
cooperate in good faith to facilitate the exercise of the Investor’s preemptive
rights hereunder, including securing any required approvals or consents, in a
manner that does not jeopardize the timing, marketing, pricing or execution of
any offering of the Company’s securities. In the event that within 60 days of
the date hereof the Company proposes to offer or sell securities in a single
transaction or series of transactions for aggregate proceeds in excess of
$500,000,000, the Company shall consult with Investor concerning such
transaction or transactions prior to undertaking such transaction.

          Section 5.5    Limitation of Rights.    Notwithstanding the above,
nothing set forth in this Article V shall confer upon the Investor the right to
purchase any securities of the Company other than Designated Securities.

          Section 5.6    Termination of Preemptive Rights.    Anything to the
contrary in this Article V notwithstanding, the preemptive right to purchase
Covered Securities granted by this Article V shall not be available for any
offering that commences at any time after the earlier of (i) the 30-month
anniversary of the Closing Date or (ii) the date on which the Investor offers,
sells, pledges or otherwise transfers any of the Securities that it acquired on
the Closing Date or the Common Stock issued upon conversion of any Securities,
or Hedges its exposure to the Common Stock, except as contemplated by clause (i)
or (ii) of the second sentence of Section 4.1(a), Section 4.1(e) and Section
4.1(f) . The Investor shall immediately notify the Company if it engages in any
of the transactions referred to in this Section 5.6.

ARTICLE VI
INVESTOR APPROVAL RIGHT

          Section 6.1    Investor Approval Right.    The Company shall not, and
shall cause its Subsidiaries not to, without the prior written approval of the
Investor, issue, sell, assign or transfer to any Japanese Financial Institution
any equity securities, if such issuance, sale, assignment or transfer would
result in such Japanese financial institution Beneficially Owning in excess of
3% but less than 50% of the total number of shares of Common Stock outstanding
on a Fully Diluted Basis.

ARTICLE VII
EFFECTIVENESS AND TERMINATION

          Section 7.1    Termination.    Other than the termination provisions
applicable to particular Sections of this Agreement that are specifically
provided elsewhere in this Agreement, this Agreement shall terminate (a) upon
the mutual written agreement of the Company and the Investor or (b) at such time
as the Investor no longer Beneficially Owns any Securities.

-12-

--------------------------------------------------------------------------------

ARTICLE VIII
CONFIDENTIALITY

          Section 8.1    Company Proprietary Information.    (a)    The Investor
hereby agrees to, and to cause its employees, representatives and Controlled
Affiliates to, and shall instruct its Affiliates that are not Controlled
Affiliates to, keep confidential the Company Proprietary Information and to
utilize the Proprietary Information only for purposes related to the purpose for
which such information was disclosed. “Company Proprietary Information” shall
mean any and all confidential information of the Company, including without
limitation non-public information relating to the Company’s finances and
results, technology, trade secrets, know-how, customers, business plans,
marketing activities, financial data and other business affairs that is
disclosed by the Company to the Investor Director, the Observer, the Investor
(or its Affiliates and representatives) or is learned by the Investor Director
or the Observer while acting in his or her capacity as such; provided, however,
that “Company Proprietary Information” does not include any information that:
(i) is, or subsequently becomes, publicly available without breach of these
confidentiality provisions; or (ii) is or becomes known or available to the
Investor from a source other than the Company that, to the receiving party’s
knowledge, is not prohibited from disclosing such Company Proprietary
Information to the receiving party by a contractual, legal or fiduciary
obligation owed by such other third party to the Company.

          (b)    In the event that the Investor or any of its Affiliates or
representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any Company Proprietary Information,
then before substantively responding to any such request or requirement, the
Investor will provide the Company with prompt written notice of any such request
or requirement so that the Company may seek a protective order or other
appropriate remedy, or both, or waive compliance with the provisions of this
Section 8.1 or other appropriate remedy, or if the Company so directs, the
Investor will exercise its own reasonable best efforts to assist the Company in
obtaining a protective order or other appropriate remedy at the Company’s
expense. If, failing the entry of a protective order or other appropriate remedy
or the receipt of a waiver hereunder, disclosure of any Company Proprietary
Information is, in the opinion of the Investor’s counsel, required, the Investor
may furnish only that portion of the Company Proprietary Information which in
the opinion of the Investor’s counsel is required to be so furnished pursuant to
law, regulation or legal process. In any event, the Investor will cooperate
fully with any action by the Company to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Company Proprietary Information.

          Section 8.2    Investor Proprietary Information.    (a)    The Company
hereby agrees to, and to cause its employees, representatives and Controlled
Affiliates to, and shall instruct its Affiliates that are not Controlled
Affiliates to, keep confidential the Investor Proprietary Information and to
utilize the Investor Proprietary Information only for purposes related to the
purpose for which such information was disclosed. “Investor Proprietary
Information” shall mean any and all confidential information of the Investor,
including without limitation non-public information relating to the Investor’s
finances and results, technology, trade secrets, know-how, customers, business
plans, marketing activities, financial data and other business affairs that is
disclosed by the Investor to the Company (or its Affiliates and representatives)
in connection with the Investor’s investment in the Company or the Strategic
Alliance as defined in the Purchase Agreement; provided, however, that “Investor
Proprietary Information” does not

-13-

--------------------------------------------------------------------------------

include any information that: (i) is, or subsequently becomes, publicly
available without breach of these confidentiality provisions; or (ii) is or
becomes known or available to the Company from a source other than the Investor
that, to the receiving party’s knowledge, is not prohibited from disclosing such
Investor Proprietary Information to the receiving party by a contractual, legal
or fiduciary obligation owed by such other third party to the Investor.

          (b)    In the event that the Company or any of its Affiliates or
representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any Investor Proprietary Information,
then before substantively responding to any such request or requirement, the
Company will provide the Investor with prompt written notice of any such request
or requirement so that the Investor may seek a protective order or other
appropriate remedy, or both, or waive compliance with the provisions of this
Section 8.2 or other appropriate remedy, or if the Investor so directs, the
Company will exercise its own reasonable best efforts to assist the Investor in
obtaining a protective order or other appropriate remedy at the Investor’s
expense. If, failing the entry of a protective order or other appropriate remedy
or the receipt of a waiver hereunder, disclosure of any Investor Proprietary
Information is, in the opinion of the Company’s counsel, required, the Company
may furnish only that portion of the Investor Proprietary Information which in
the opinion of the Company’s counsel is required to be so furnished pursuant to
law, regulation or legal process. In any event, the Company will cooperate fully
with any action by the Investor to obtain an appropriate protective order or
other reliable assurance that confidential treatment will be accorded the
Investor Proprietary Information.

ARTICLE IX
MISCELLANEOUS

          Section 9.1    Successors and Assigns.    Except as and to the extent
set forth in Section 4.1(a), neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of each of the other parties. Notwithstanding the
foregoing, the Investor may assign any of its rights or obligations under this
Agreement to any direct or indirect wholly owned Subsidiary of the Investor, but
the assignor shall remain liable for the assignee’s nonperformance of any such
obligations. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns. Any attempted assignment in violation of this
Section 9.1 shall be void.

          Section 9.2    Amendments; Waiver.    This Agreement may be amended
only by an agreement in writing executed by the Company and the Investor. Any
party may waive in whole or in part any benefit or right provided to it under
this Agreement, such waiver being effective only if contained in a writing
executed by the waiving party. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon breach thereof shall constitute
a waiver of any such breach or of any other covenant, duty, agreement or
condition, nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right accruing to it
thereafter.

-14-

--------------------------------------------------------------------------------

          Section 9.3    Notices.    Except as otherwise provided in this
Agreement, all notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand or overnight courier service, or when received
by facsimile transmission if promptly confirmed, as follows:

If to the Company:                       Morgan Stanley                   
 Attention: Chief Financial Officer                     1585 Broadway           
         New York, NY 10036    with copies to:                       Wachtell,
Lipton, Rosen & Katz                     51 West 52nd Street                   
 New York, NY 10019                     Attention:   Steven A. Rosenblum 
                                     Mark Gordon                     Fax: (212)
403-2000    If to the Investor:                       Mitsubishi UFJ Financial
Group, Inc.                     Attention: Chief Manager, Corporate Planning
Division                     7-1, Marunouchi 2-chome                   
 Chiyoda-ku, Tokyo 100-8388 Japan    with copies to:                     
 Sullivan & Cromwell                     125 Broad Street                   
 New York, NY 10004                     Attention:   Stanley F. Farrar 
                                      Donald J. Toumey                     Fax:
(212) 558-3588    or to such other address, facsimile number or telephone as
either party may, from  time to time, designate in a written notice given in a
like manner. 


          Section 9.4    Governing Law.    This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within such
State, without giving effect to the conflicts of laws principles thereof that
would govern, construe or enforce the Agreement under laws other than the State
of Delaware.

-15-

--------------------------------------------------------------------------------

                   Section 9.5    Submission to Jurisdiction.    The Investor
irrevocably submits to the non-exclusive jurisdiction of any Delaware State or
United States Federal court sitting in the County of New Castle, Delaware over
any suit, action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby. The Investor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any such suit, action or proceeding brought in
such a court and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.5.

                   Section 9.6    Headings.    The descriptive headings of the
several sections in this Agreement are for convenience only and do not
constitute a part of this Agreement and shall not be deemed to limit or affect
in any way the meaning or interpretation of this Agreement.

                   Section 9.7    Entire Agreement.    This Agreement, the
Related Agreements and the schedules and exhibits attached to any such documents
constitute the entire agreement between the Company and the Investor with
respect to the subject matter hereof. This Agreement and the Related Agreements
supersede all prior agreements with respect to the subject matter hereof.

                   Section 9.8    Severability.    If any term or provision of
this Agreement or any application thereof shall be declared or held invalid,
illegal or unenforceable, in whole or in part, whether generally or in any
particular jurisdiction, such provision shall be deemed amended to the extent,
but only to the extent, necessary to cure such invalidity, illegality or
unenforceability, and the validity, legality and enforceability of the remaining
provisions, both generally and in every other jurisdiction, shall not in any way
be affected or impaired thereby.

                   Section 9.9    Counterparts.    This Agreement may be signed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute one and the same agreement.

                   Section 9.10    Interpretation.    When a reference is made
in this Agreement to an Article, Section, Exhibit or Schedule, such reference is
to an Article or Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The table of contents and headings

-16-

--------------------------------------------------------------------------------

contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” and “including” are used in this Agreement, they are
deemed to be followed by the words “without limitation.” For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires, (a) the terms defined include the plural as well as the
singular, (b) all accounting terms not otherwise defined herein have the
meanings assigned under generally accepted accounting principles in the United
States, and (c) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

                   Section 9.11    Specific Performance.    The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement.

                   Section 9.12    Process Agent.    The Investor irrevocably
appoints MUFG North America, 1251 Avenue of the Americas, New York, NY
10020-1104, to act as its agent for service of process and any other documents
in proceedings in the State of New York or any other Proceedings in connection
with this Agreement.

                   Section 9.13    No Third Party Beneficiaries.    Except for
the transferees contemplated by clause (i) of the second sentence of Section
4.1(a), nothing in this Agreement, expressed or implied, is intended to confer
upon any Person, other than the parties hereto or their respective successors,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

-17-

--------------------------------------------------------------------------------

                   IN WITNESS WHEREOF, the parties have caused this Agreement to
be duly executed by their respective authorized officers as of the date set
forth at the head of this Agreement.

MORGAN STANLEY   
By:                                                                                         
      Name:        Title:      MITSUBISHI UFJ FINANCIAL GROUP, INC.   
By:                                                                                         
      Name:        Title: 


[Signature Page to Investor Agreement]

-18-

--------------------------------------------------------------------------------

Exhibit C

            REGISTRATION RIGHTS AGREEMENT, dated [ ], 2008 (this “Agreement”)
between Morgan Stanley (the “Company”) and Mitsubishi UFJ Financial Group, Inc.
(the “Investor”).

RECITALS

           A. The Securities Purchase Agreement. The Company and the Investor
are parties to a Securities Purchase Agreement, made as of September [ ], 2008
(the “Securities Purchase Agreement”), pursuant to which Investor is purchasing
Securities (defined below) from the Company, and are concurrently herewith
entering into an Investor Agreement (the “Investor Agreement”) pursuant to the
terms of the Securities Purchase Agreement. The Investor Agreement contains
restrictions on transfer of the Registrable Securities (defined below), which
are incorporated by reference herein.

           B. Registration Rights. In connection with the consummation of the
transactions contemplated by the Securities Purchase Agreement, and pursuant to
the terms of the Securities Purchase Agreement, the parties desire to enter into
this Agreement in order to grant certain registration rights to the Investor as
set forth below.

           NOW, THEREFORE, in consideration of the premises and of the
representation, warranties, covenants and agreements set forth herein, the
parties agree as follows:

ARTICLE I

GENERAL

           1.1      Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

         “Common Stock” means shares of common stock, $0.01 par value per share,
of the Company.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

         “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 2.9 hereof.

         “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

         “Investor Agreement” has the meaning ascribed to it in Recital A.

--------------------------------------------------------------------------------

         “Person” means any individual, corporation, partnership, joint venture,
limited liability company, business trust, joint stock company, trust or
unincorporated organization or any government or any agency or political
subdivision thereof.

         “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.

         “Registrable Securities” means the Shares; provided that the Shares
shall cease to be Registrable Securities when (i) they are sold pursuant to an
effective registration statement under the Securities Act, (ii) they are sold
pursuant to Rule 144, (iii) they shall have ceased to be outstanding or (iv)
they have been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of the Shares. No
Registrable Securities may be registered under more than one registration
statement at any one time.

         “Registration Expenses” shall mean all expenses incurred by the Company
in effecting any registration pursuant to this Agreement, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses, one-half
of the fees and disbursements of Holders’ Counsel, and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses, the other half of the fees and disbursements of Holders’
Counsel, and the compensation of regular employees of the Company, which shall
be paid in any event by the Company.

         “SEC” or “Commission” means the Securities and Exchange Commission and
any successor agency.

         “Scheduled Black-out Period” means the period from and including the
fifth business day preceding the last day of a fiscal quarter of the Company to
and including the business day after the day on which the Company publicly
releases its earnings for such fiscal quarter.

         “Securities” has the meaning ascribed to such term in the Securities
Purchase Agreement.

         “Securities Act” shall mean the Securities Act of 1933, as amended, or
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

         “Securities Purchase Agreement” has the meaning ascribed to it in
Recital A.

         “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and

2

--------------------------------------------------------------------------------

                             disbursements of counsel for any Holder (other than
the fees and disbursements of counsel included in Registration Expenses).

         “Shares” mean shares of Common Stock issued by the Company or issuable
by the Company pursuant to the terms of Securities.

ARTICLE II

REGISTRATION

2.1 Demand Registration.

     (a) Subject to the conditions of this Section 2.1 and the terms and
conditions of the Investor Agreement, if at any time the Company shall receive a
written request from the Investor that the Company register under the Securities
Act Registrable Securities having an aggregate offering or sale price of at
least $500,000,000, then the Company shall, subject to the limitations of this
Section 2.1, effect, as promptly as reasonably practicable, the registration
under the Securities Act of all Registrable Securities that the Investor
requests to be registered.

     (b) If the Investor intends to distribute the Registrable Securities
covered by its request by means of an underwriting, (1) it shall so advise the
Company as a part of its request made pursuant to this Section 2.1, (2) it shall
have the right to appoint a book runner reasonably acceptable to the Company,
and (3) Morgan Stanley & Co. Incorporated or another Affiliate of the Company
shall have the right to act as either joint bookrunner and global coordinator
with the bookrunner appointed by the Investor, or in the event that the Investor
declines its option to appoint a bookrunner, sole bookrunner and global
coordinator or joint bookrunner and global coordinator with one other
bookrunner, as the Company may elect.

     (c) The Company shall not be required to effect a registration pursuant to
this Section 2.1: (i) prior to the first anniversary of the Closing under the
Securities Purchase Agreement; (ii) after the Company has effected five (5)
registrations pursuant to this Section 2.1, and each of such registrations has
been declared or ordered effective and kept effective by the Company as required
by Section 2.4(a) of this Agreement; (iii) with respect to a registration of
Registrable Securities during the period starting with the date thirty (30) days
prior to the Company’s good faith estimate of the launch date of, and ending on
a date ninety (90) days after the closing date of, a Company-initiated
registered offering of equity securities or securities convertible into or
exchangeable for equity securities; provided that the Company is actively
employing in good faith all commercially reasonable efforts to launch such
registered offering; (iv) during any Scheduled Black-out Period; or (v) if the
Company has notified the Investor that in the good faith judgment of the
Company, it would be materially detrimental to the Company or its
securityholders for such registration to be effected at such time, in which
event the Company shall have the right to defer such filing for a period of not
more than ninety (90) days after receipt of the request of the Investor;
provided that such right to delay a request shall be exercised by the Company
for not more than two periods in any twelve (12) month period and not more than
ninety (90) days in the aggregate in any twelve (12) month period.

3

--------------------------------------------------------------------------------

     (d) One registration pursuant to this Section 2.1 may be required by the
Investor to be effected by means of a shelf registration statement (a “Shelf
Registration Statement”) relating to any or all of the Registrable Securities in
accordance with the methods and distribution set forth in the Shelf Registration
Statement and Rule 415 under the Securities Act. The Company shall use its
commercially reasonable efforts to cause any Shelf Registration Statement to
remain effective, including by filing extensions of the Registration Statement,
until the termination of the period contemplated in Section 2.6.

     2.2 [Reserved]

     2.3 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. All Selling
Expenses incurred in connection with any registrations hereunder, shall be borne
by the holders of the securities so registered pro rata on the basis of the
aggregate offering or sale price of the securities so registered. The Company
shall not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 2.1, the request of which has been
subsequently withdrawn by the Investor or requesting Holder(s) unless (a) the
withdrawal is based upon (i) any fact, circumstance, event, change, effect or
occurrence that individually or in the aggregate with all other facts or
circumstances, events, changes, effects or occurrences has a material adverse
effect on the Company, or (ii) material adverse information concerning the
Company that the Company had not publicly revealed at least forty-eight (48)
hours prior to the request or that the Company had not otherwise notified the
Investor or requesting Holders of at the time of such request or (b) the
Investor or the Holders of a majority of Registrable Securities, as the case may
be, agree to forfeit their right to one requested registration pursuant to
Section 2.1, as applicable, in which event such right shall be forfeited by all
Holders. 

    If the Investor and/or the Holders are required to pay Registration
Expenses, such expenses shall be borne by the Investor or the Holders of
Registrable Securities requesting such registration in proportion to the number
of Shares (either outstanding or issuable pursuant to the terms of the
Securities) for which registration was requested. If the Company is required to
pay the Registration Expenses of a withdrawn offering pursuant to clause (a)
above, then the Investor or the Holders, as the case may be, shall not forfeit
their rights pursuant to Section 2.1.

     2.4 Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably practicable:

     (a) Prepare and file with the SEC not later than thirty (30) days after the
request a registration statement with respect to such Registrable Securities and
use all commercially reasonable efforts to cause such registration statement to
become effective, or prepare and file with the SEC a prospectus supplement with
respect to such Registrable Securities pursuant to an effective registration
statement and, upon the request of the Holders of a majority of the Registrable
Securities registered thereunder, keep such registration statement effective or
such prospectus supplement current, for up to one hundred and twenty (120) days
other than a registration statement required by the Investor to be effected by
means of a Shelf Registration Statement pursuant to Section 2.1(d) or, if
earlier, until the Holder or Holders have completed the distribution related
thereto.

4

--------------------------------------------------------------------------------

     (b) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement for the period set
forth in paragraph (a) above.

     (c) Furnish to the Holders such number of copies of the applicable
registration statement and each such amendment and supplement thereto (including
in each case all exhibits) and of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.

     (d) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, to keep such registration or qualification in effect for so long as
such registration statement remains in effect, and to take any other action
which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the securities owned by such Holder;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

     (e) Enter customary agreements (including if the method of distribution is
by means of an underwriting, an underwriting agreement in customary form with
the managing underwriter(s) of such offering) and take such other actions
(including participating in and making documents available for the due diligence
review of underwriters if the method of distribution is by means of an
underwriting) as are reasonably required in order to facilitate the disposition
of such Registrable Securities. Each Holder participating in such underwriting
shall also enter into and perform its obligations under such underwriting
agreement.

     (f) Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

     (g) Use its commercially reasonable efforts to furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of outside legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter dated as of such date, from the independent registered public accountants
of the Company, in form and substance as is customarily given by independent
registered public accountants to underwriters in an underwritten public offering
addressed to the underwriters.

     (h) Give written notice to the Holders:

5

--------------------------------------------------------------------------------

(i)      when any registration statement filed at the request of the Investor
pursuant to Section 2.1 or any amendment thereto has been filed with the SEC and
when such registration statement or any post-effective amendment thereto has
become effective;   (ii)      of any request by the SEC for amendments or
supplements to any registration statement filed at the request of the Investor
pursuant to Section 2.1 or the prospectus included therein or for additional
information;   (iii)      of the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement filed at the request
of the Investor pursuant to Section 2.1 or the initiation of any proceedings for
that purpose;   (iv)      of the receipt by the Company or its legal counsel of
any notification with respect to the suspension of the qualification of the
Common Stock for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose; and   (v)      of the happening of any event
that requires the Company to make changes in any effective registration
statement filed at the request of the Investor pursuant to Section 2.1 or the
prospectus related to the registration statement in order to make the statements
therein not misleading (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made).  

     (i) Use its commercially reasonable efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of any
registration statement referred to in Section 2.4(h)(iii) at the earliest
practicable time.

     (j) Upon the occurrence of any event contemplated by Section 2.4(h)(v)
above, promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. If the Company notifies the Holders
in accordance with Section 2.4(h)(v) above to suspend the use of the prospectus
until the requisite changes to the prospectus have been made, then the Holders
shall suspend use of such prospectus and use their commercially reasonable
efforts to return to the Company all copies of such prospectus (at the Company’s
expense) other than permanent file copies then in such Holder’s possession, and
the period of effectiveness of such registration statement provided for above
shall be extended by the number of days from and including the date of the
giving of such notice to the date Holders shall have received such amended or
supplemented prospectus pursuant to this Section 2.4(j).

6

--------------------------------------------------------------------------------

     (k) Use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or the underwriters.

     2.5    Suspension of Sales. During any Scheduled Black-out Period and upon
receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or that
circumstances exist that make inadvisable use of such registration statement,
prospectus or prospectus supplement, each Investor who holds, and each Holder
of, Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until termination of such Scheduled Black-Out Period or
until Investor and/or Holder has received copies of a supplemented or amended
prospectus or prospectus supplement, or until such Holder is advised in writing
by the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus and,
if applicable, prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice. The total number of days that any
such suspension (other than a suspension due to a Scheduled Black-out Period)
may be in effect in any twelve-month period shall not exceed the excess of 90
days over the number of days in such twelve-month period that the Company has
delayed effecting a registration in reliance on Section 2.1(c)(v).

     2.6     Termination of Registration Rights. The registration rights granted
under this Article II shall terminate with respect to any Holder as of the last
day of the first calendar month in which the sum of the Shares held by such
Holder and the maximum number of Shares issuable upon conversion of other
Securities held by such Holder may be sold in a single transaction without
limitation under Rule 144.

     2.7     Delay of Registration; Furnishing Information. 

      (a) Neither the Investor nor any Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Article II.



      (b) Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities without the prior written consent of the
Company.

     (c) It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 2.1 that the selling Investor and/or Holders
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registration of their
Registrable Securities.

7

--------------------------------------------------------------------------------

     2.8      Indemnification.        (a) The Company agrees to indemnify each
Holder and, if a Holder is a person other than an individual, such Holder’s
officers, directors, employees, agents, representatives and Affiliates, and each
person or entity, if any, that controls a Holder within the meaning of the
Securities Act (each, an “Indemnitee”), against any and all losses, claims,
damages, actions, liabilities, costs and expenses (including without limitation
reasonable fees, expenses and disbursements of attorneys and other
professionals), joint or several, arising out of or based upon any untrue or
alleged untrue statement of material fact contained in any registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or contained in any free
writing prospectus (as such term is defined in Rule 405 under the Securities
Act) prepared by the Company or authorized by it in writing for use by such
Holder (or any amendment or supplement thereto); or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or contained in any free writing
prospectus (as such term is defined in Rule 405 under the Securities Act)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company for use in
connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, (ii) offers or sales effected by or on behalf such
Indemnitee “by means of” (as defined in Securities Act Rule 159A) a “free
writing prospectus” (as defined in Securities Act Rule 405) that was not
authorized in writing by the Company, or (iii) the failure of any Indemnitee to
deliver or make available to a purchaser of Registrable Securities, a copy of
any registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto (if the
same was required by applicable law to be delivered or made available), provided
that the Company shall have delivered to such Holder such registration
statement, including such preliminary prospectus or final prospectus contained
therein and any amendments or supplements thereto.

     (b) If the indemnification provided for in Section 2.8(a) is unavailable to
an Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Indemnitee, on the other hand, shall be determined by reference
to, among other factors, whether the untrue or alleged untrue statement of a
material

8

--------------------------------------------------------------------------------

fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 2.8(b) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 2.8(a). No Indemnitee guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

     2.9 Assignment of Registration Rights. The rights of the Investor or a
Holder to registration of Registrable Securities pursuant to Article II of this
Agreement may be assigned by the Investor or a Holder to a transferee or
assignee of Registrable Securities to which (a) there is transferred to such
transferee no less than $500,000,000 in Registrable Securities, (b) such
transferee is an affiliate, subsidiary or parent company, family member or
family trust for the benefit of a party hereto, or (c) such transferee or
transferees are partners of a Holder, who agree to act through a single
representative; provided, however, (i) the transferor shall, within ten (10)
days after such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee acquired
such Registrable Securities in a transaction that complied with the Securities
Purchase Agreement and the Investor Agreement and shall agree to be subject to
all applicable restrictions set forth in the Securities Purchase Agreement and
this Agreement and, if any, the Investor Agreement.

     2.10 “Market Stand-Off’ Agreement; Agreement to Furnish Information. The
Investor and each Holder hereby agree that the Investor and/or Holder shall not
sell, transfer, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
sale with respect to, any Common Stock (or other securities of the Company) held
by the Investor or Holder (other than those included in the registration) for a
period specified by the representatives of the underwriters of Common Stock (or
other securities of the Company) not to exceed ten (10) days prior and ninety
(90) days following any registered sale by the Company in which the Company gave
the Investor an opportunity to participate; provided that all executive officers
and directors of the Company enter into similar agreements and only if such
Persons remain subject thereto (and are not released from such agreement) for
such period. The Investor and each Holder agree to execute and deliver such
other agreements as may be reasonably requested by the Company or the
representatives of the underwriters which are consistent with the foregoing or
which are necessary to give further effect thereto.

     In addition, if requested by the Company or the representative of the
underwriters of Common Stock (or other securities of the Company), the Investor
and each Holder shall provide, within ten (10) days of such request, such
information as may be required by the Company or such representative in
connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act
in which the Investor or such Holder participates.

9

--------------------------------------------------------------------------------

     2.11 Rule 144 Reporting. With a view to making available to the Investor
and Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities that are Common Stock to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:

     (a) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;

     (b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

     (c) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as the Investor or Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such Common Stock
without registration.



ARTICLE III

MISCELLANEOUS



     3.1 Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Securities to the extent set forth herein). Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. The term “Investor,”
as used herein, shall include the entity named as the Investor in the preamble
to this Agreement and, if such entity shall have transferred the Securities to
an affiliate, such affiliate.

3.2      Applicable Law and Submission to Jurisdiction.     (a) This Agreement
will be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and  to be performed within the State of
Delaware.

     (b) The Investor irrevocably submits to the nonexclusive jurisdiction of
any Delaware State or United States Federal court sitting in the County of New
Castle, Delaware over any suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated thereby. The Investor
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE

10

--------------------------------------------------------------------------------

UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.2(B).

     3.3 Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

     3.4 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

     3.5 Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered by hand or
overnight courier service, or when received by facsimile transmission if
promptly confirmed, as follows:

(a)      if to the Company, to: Morgan Stanley Attention: Chief Financial
Officer 1585 Broadway New York, NY 10036          with copies to:



  Wachtell, Lipton, Rosen & Katz
Attention: Edward D. Herlihy
               Steven A. Rosenblum
               Mark Gordon
51 West 52nd Street
New York, New York 10019



11

--------------------------------------------------------------------------------

(b)    if to the Investor, to:        Mitsubishi UFJ Financial Group, Inc.     
Attention: Chief Manager, Corporate Planning Division      7-1, Marunouchi
2-chome      Chiyoda-ku, Tokyo 100-8388 Japan        with copies to:       
Sullivan & Cromwell LLP      125 Broad Street      New York, NY 10004     
Attention: Stanley F. Farrar and Donald J. Toumey      Fax: (212) 558-3588    or
to such other address, facsimile number or telephone as either party may, from 
time to time, designate in a written notice given in a like manner. 


     3.6 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Holders of a majority of the
Registrable Securities then outstanding. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each Holder of any
Registrable Securities then outstanding, each future Holder of all such
Registrable Securities, and the Company.

     3.7 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties

     3.8 Aggregation of Securities. All Registrable Securities held or acquired
by any wholly-owned subsidiary or parent of, or any corporation or entity that
is controlling, controlled by, or under common control with, the Investor shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.

     3.9 Entire Agreement, Etc. This Agreement constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof.

     3.10 Interpretation of Securities Purchase Agreement. The parties agree
that if the Investor transfers any Securities to an affiliate of the Investor,
such affiliate shall have all the rights of the Investor under the Securities
Purchase Agreement and the Investor Agreement.

12

--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]









13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

MORGAN STANLEY       
By:                                                                      
 Name:             Title: 









14

--------------------------------------------------------------------------------

MITSUBISHI UFJ FINANCIAL GROUP, INC.       
By:                                                                       
 Name:             Title: 


15

--------------------------------------------------------------------------------